Table of Contents

Exhibit 10.2


Execution Version






 
 
 
 
 
 
 
 
 
 









COLLATERAL AGENCY AGREEMENT




Dated as of June 4, 2013






among




CENTURY ALUMINUM COMPANY,


THE OTHER GRANTORS PARTY HERETO,




WILMINGTON TRUST, NATIONAL ASSOCIATION,
as trustee under the Senior Secured Note Indenture,




and




WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent
 




 
 
 
 
 
 
 
 
 
 

















--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
PAGE
SECTION 1.
Definitions    
1
SECTION 2.
The Trust Estate
9
SECTION 3.
Actionable Default; Remedies; Administration of Trust Property
12
SECTION 4.
Collateral Account; Application of Moneys
17
SECTION 5.
Agreements with the Collateral Agent
19
SECTION 6.
The Collateral Agent    
22
SECTION 7.
Conditions to Release of Collateral; Release Procedure
28
SECTION 8.
Amendments, Supplements and Waivers
29
SECTION 9.
Notices
31
SECTION 10.
Headings
31
SECTION 11.
Severability    
31
SECTION 12.
Treatment of Payee or Indorsee by Collateral Agent
32
SECTION 13.
Dealings with the Grantors
32
SECTION 14.
Binding Effect; Successors and Assigns
32
SECTION 15.
Applicable Law
32
SECTION 16.
Jurisdiction; Consent to Service of Process    
32
SECTION 17.
WAIVER OF JURY TRIAL
33
SECTION 18.
Force Majeure    
33
SECTION 19.
Consequential Damages
33
SECTION 20.
Termination
33
SECTION 21.
Counterparts
34
SECTION 22.
Incorporation by Reference
34
SECTION 23.
Intercreditor Agreement
34
SECTION 24.
USA PATRIOT Act
34
SECTION 25.
Concerning The Senior Indenture Trustee    
34
 
 
 
 
 
 
 
 
EXHIBIT A - Form of Supplement to Collateral Agency Agreement
 
EXHIBIT B - Form of Collateral Agency Joinder
 







--------------------------------------------------------------------------------

Table of Contents

This COLLATERAL AGENCY AGREEMENT, dated as of June 4, 2013, by and among CENTURY
ALUMINUM COMPANY, a Delaware corporation (the “Company”), the subsidiaries of
the Company listed on the signature pages hereof and the Additional Grantors
described herein (the Company, the subsidiaries so listed and the Additional
Grantors being, collectively, the “Grantors”), WILMINGTON TRUST, NATIONAL
ASSOCIATION, as trustee under the Senior Secured Note Indenture described herein
(in such capacity, together with its successors and assigns from time to time,
the “Senior Indenture Trustee”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as
collateral agent (in such capacity, together with its successors and assigns
from time to time, the “Collateral Agent”) for the Secured Parties, and each
Additional Authorized Representative party hereto from time to time. Capitalized
terms not otherwise defined shall have the meanings set forth in Section 1
below.
WHEREAS, the Company has entered into the Senior Secured Note Indenture
described in Section 1 hereof, pursuant to which the Company will issue its
7.500% Senior Secured Notes due 2021 (the “Senior Secured Notes”), and has
caused certain of its Subsidiaries to guarantee the Secured Obligations pursuant
to Senior Secured Note Guaranties (collectively, the “Guarantors”) and to secure
such guarantees by granting Transaction Liens on its assets to the Collateral
Agent as provided in the Security Documents;
WHEREAS, the Company and the Guarantors may, from time to time, incur and
guarantee (i) First Lien Obligations that will be secured by a first-priority
lien on the Collateral, ranking ahead of the Liens securing the Senior Secured
Notes Obligations and (ii) additional indebtedness permitted to be secured on an
equal and ratable basis with the Senior Secured Notes Obligations, including
with respect to its priority in the Collateral, which other indebtedness the
Company shall designate as having a security interest in the Collateral and
shall be incurred under an Additional Secured Debt Facility, in each case in
accordance with this Agreement, the other Security Documents, the Intercreditor
Agreement and the other Secured Debt Documents;
WHEREAS, the Transaction Liens securing the obligations of the applicable
Grantors in respect of any Additional Secured Debt Facility shall be granted
pursuant to the Security Documents; and
WHEREAS, subject to terms and conditions herein, the Collateral Agent has agreed
to act on behalf of all Secured Parties with respect to the Collateral;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


    SECTION 1. Definitions
(a)Defined Terms. All terms used in this Agreement that are defined in Article
1, 8 or 9, as the case may be, of the UCC and not otherwise defined herein have
the meanings assigned to them in Article 1, 8 or 9, as the case may be of the
UCC. As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and the
plural forms of the terms defined):
“Actionable Default” shall have the meaning assigned to such term in the
Security Agreement.
“Additional Authorized Representative” shall mean (a) any agent or trustee for,
or other representative of, the lenders or holders of obligations, as
applicable, under an Additional Secured Debt Facility, together with its
successors and permitted assigns, or (b) an Additional Secured Party, solely to
the extent that such Additional Secured Party (i) is the sole lender or other
holder of obligations under a

1

--------------------------------------------------------------------------------

Table of Contents

particular Additional Secured Debt Facility and (ii) is not represented by an
agent, trustee or other representative.
“Additional Grantor” shall have the meaning assigned to such term in Section
5(g).
“Additional Secured Debt Documents” shall mean, collectively, with respect to
any Additional Secured Debt Facility, the agreements, documents and instruments
providing for or evidencing any related Additional Secured Obligations,
including the definitive documentation in respect of such Additional Secured
Debt Facility, the Security Documents and any intercreditor or joinder agreement
among any Additional Secured Parties with respect to such Additional Secured
Debt Facility (or binding upon through one or more of their representatives), to
the extent such are effective at the relevant time, as each may be amended,
restated, modified or Refinanced from time to time in accordance with the terms
thereof and the Senior Secured Note Indenture.
“Additional Secured Debt Facility” shall mean any credit facility, indenture or
similar debt facility entered into by the Company after the date hereof, if any,
pursuant to which the Company or any of its Subsidiaries will incur Additional
Secured Obligations (and which has been designated as an Additional Secured Debt
Facility in accordance with Section 2(b)).
“Additional Secured Obligations” shall have the meaning assigned to such term in
the Security Agreement.
“Additional Secured Parties” shall mean, at any time, subject to Section 2(b),
the holders of any Additional Secured Obligations at such time, including each
applicable Additional Authorized Representative.
“Affiliate” shall mean, with respect to any specified Person, any other Person
who directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. For
purposes of this definition, the terms “controlling”, “controlled by” and “under
common control with” have correlative meanings.
“Agreement” shall mean this Agreement, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and, to
the extent applicable, the Intercreditor Agreement.
“Applicable Authorized Representative” shall mean at any time, with respect to
the Collateral, (a) until the occurrence of the Non-Controlling Authorized
Representative Enforcement Date, the Authorized Representative of a Class of
Secured Obligations, the aggregate amount of which exceeds the aggregate amount
of any other Class of Secured Obligations and (b) from and after the
Non-Controlling Authorized Representative Enforcement Date, the Major
Non-Controlling Authorized Representative.
“Authorized Representatives” shall mean the Senior Indenture Trustee and each
Additional Authorized Representative.
“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C. §101
et seq.), as amended from time to time, and any successor statute.
“Bankruptcy Proceeding” shall mean that the Company or any Grantor shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or there

2

--------------------------------------------------------------------------------

Table of Contents

shall be an assignment for the benefit of creditors relating to the Company or
any Grantor whether or not voluntary; or any case shall be commenced by or
against the Company or any Grantor under the Bankruptcy Code or any similar
federal or state law for the relief of debtors, whether or not voluntary; or any
proceeding shall be instituted by or against the Company or any Grantor seeking
to adjudicate it bankrupt or insolvent, or seeking liquidation, dissolution,
marshaling of assets or liabilities, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency,
or seeking the entry of an order for relief or the appointment of a receiver,
trustee, administrator or other similar official for it or for any substantial
part of its property and assets, whether or not voluntary; or any event or
action analogous to or having a substantially similar effect to any of the
events or actions set forth above in this definition (other than a solvent
reorganization) shall occur under the law of any jurisdiction applicable to the
Company or any Grantor; or the Company or any Grantor shall take any corporate,
partnership, limited liability company or other similar action to authorize any
of the actions set forth above in this definition.
“Business Day” shall mean any day except a Saturday, Sunday or other day on
which commercial banks in The City of New York, or the Senior Indenture Trustee
or the Collateral Agent, are authorized by law to close.
“Class”, when used in reference to (a) any Secured Obligations, refers to
whether such Secured Obligations are the Senior Secured Note Obligations or the
Additional Secured Obligations of any Series, (b) any Authorized Representative,
refers to whether such Authorized Representative is the Senior Indenture Trustee
or the Additional Authorized Representative with respect to the Additional
Secured Obligations of any Series, (c) any Secured Parties, refers to whether
such Secured Parties are the Senior Secured Note Secured Parties or the holders
of the Additional Secured Obligations of any Series and (d) any Secured Debt
Documents, refers to whether such Secured Debt Documents are the Senior Secured
Note Documents or the Additional Secured Debt Documents with respect to
Additional Secured Obligations of any Series.
“Collateral” shall mean all property of the Company and the Guarantors, whether
now owned or hereafter acquired, on which a Lien is granted or purports to be
granted to the Collateral Agent pursuant to the Security Documents to secure any
Secured Obligations.
“Collateral Account” shall have the meaning assigned to such term in Section 4.
“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement.
“Collateral Agent's Fees” shall mean all fees, costs and expenses of the
Collateral Agent (or any co-collateral agent thereof) of the type described in
Sections 5(c), 5(d), 5(e) and 5(f) of this Agreement.
“Collateral Agency Joinder” shall mean a joinder agreement substantially in the
form of Exhibit B.
“Company” shall have the meaning assigned to such term in the introductory
statement.
“Contingent Secured Obligation” shall mean, at any time, any Secured Obligation
(or portion thereof) that is contingent in nature at such time, including any
Secured Obligation that is any contingent indemnification, expense reimbursement
or other obligation (including any guarantee) in respect of which no written
assertion of liability and no written claim or demand for payment has been made.

3

--------------------------------------------------------------------------------

Table of Contents

“Controlling Secured Parties” shall mean, at any time with respect to any
Collateral, the Secured Parties of the same Class as the Authorized
Representative that is the Applicable Authorized Representative with respect to
such Collateral at such time.
“Distribution Dates” shall mean the dates fixed by the Collateral Agent (the
first of which shall occur within 90 days after receipt of a Notice of
Actionable Default that has not theretofore been withdrawn in a writing
delivered to the Collateral Agent by the Applicable Authorized Representative
and the balance of which shall be monthly thereafter) for the distribution of
all moneys held by the Collateral Agent in the Collateral Account.
“Excluded Property” shall have the meaning assigned to such term in the Security
Agreement.
“First Lien Collateral Agent” shall mean the “Collateral Agent” (or the
functional equivalent of such term) under the First Lien Facility Documents.
“First Lien Facility” shall mean any Debt (as defined in the Senior Secured Note
Indenture) incurred after the Issue Date (as defined in the Senior Secured Note
Indenture) designated by the Company as a “First Lien Facility”, as the same may
be amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
repaid, refunded, Refinanced or otherwise modified from time to time after the
Issue Date, including any agreement extending the maturity thereof, Refinancing,
replacing or otherwise restructuring all or any portion of the Debt (as defined
in the Senior Secured Note Indenture) under such agreement or agreements or any
successor or replacement agreement or agreements increasing the amount loaned or
issued thereunder or altering the maturity thereof; provided that the maximum
principal amount of Debt for borrowed money permitted to be incurred and
outstanding at any time (including for this purpose the stated undrawn amount
and unreimbursed drawings under all letters of credit issued thereunder) does
not exceed the limit set forth in the Senior Secured Note Indenture.
“First Lien Facility Documents” shall mean the agreements and other instruments
governing the First Lien Facility, together with any guarantees thereof and any
security documents, other collateral documents and other instruments relating
thereto (including documents and instruments governing hedging obligations
required by the First Lien Facility or relating to First Lien Obligations).
“First Lien Obligations” means (i) the Obligations (as defined in the Senior
Secured Note Indenture) of the borrowers and other obligors under the First Lien
Facility or any of the other First Lien Facility Documents, to pay principal,
premium, if any, and interest (including any interest, fees, costs and other
charges accruing after the commencement of bankruptcy or insolvency proceedings,
whether or not a claim therefor is permitted in such proceedings) when due and
payable, and all other amounts due or to become due under or in connection with
the First Lien Facility Documents, including contingent obligations thereunder,
and the performance of all other Obligations of the obligors thereunder to the
lenders and agents under the First Lien Facility Documents, according to the
respective terms thereof and (ii) Obligations of the type described in clause
(3)(b) in the definition of “Permitted Liens” in the Senior Secured Note
Indenture.
“First Lien Transaction” shall mean the incurrence by the Company or one or more
of its Subsidiaries of any First Lien Obligations of the type referred to in
clause (i) of the definition thereof (as designated by the Company to the Senior
Indenture Trustee in an Officer's Certificate (as defined in the Senior Secured
Note Indenture)) and the transactions related thereto (including the
modifications to the Collateral contemplated under the Senior Secured Note
Indenture).

4

--------------------------------------------------------------------------------

Table of Contents

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
“Grantors” shall have the meaning assigned to such term in the introductory
statement.
“Guarantors” shall have the meaning assigned to such term in the recitals.
“Intercreditor Agreement” shall mean the intercreditor agreement entered into
among the First Lien Collateral Agent, the Collateral Agent, the Company and the
other Grantors upon the Company's consummation of a First Lien Transaction
containing terms substantially consistent with those described in Exhibit A to
the Senior Secured Note Indenture, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement).
“Major Non-Controlling Authorized Representative” shall mean, with respect to
any Collateral, the Authorized Representative of the Class of the Secured
Obligations (other than the Secured Obligations of the Controlling Secured
Parties) secured by Transaction Liens on such Collateral, the aggregate amount
of which exceeds the aggregate amount of Secured Obligations of any other Class
(other than the Secured Obligations of the Controlling Secured Parties) secured
by Transaction Liens on such Collateral.
“Moody's” shall mean Moody's Investors Service, Inc.
“Non-Contingent Secured Obligation” shall mean at any time any Secured
Obligation (or portion thereof) that is not a Contingent Secured Obligation at
such time.
“Non-Controlling Authorized Representative” shall mean, at any time with respect
to any Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Collateral.
“Non-Controlling Authorized Representative Enforcement Date” shall mean, with
respect to any Collateral, the date that is 180 days (throughout which 180-day
period a Non-Controlling Authorized Representative was the Major Non-Controlling
Authorized Representative and not the Applicable Authorized Representative with
respect to such Collateral) after the occurrence and during the continuance of
both (a) an Event of Default (under and as defined in the Senior Secured Note
Documents or any Additional Secured Debt Documents) and (b) the Collateral
Agent's and each other Authorized Representative's receipt of written notice
from such Non-Controlling Authorized Representative, which notice has not been
withdrawn or revoked within such 180-day period, certifying that (i) such
Non-Controlling Authorized Representative is the Major Non-Controlling
Authorized Representative with respect to such Collateral and that an Event of
Default (as defined above in this definition) has occurred and is continuing and
(ii) the Secured Obligations with respect to which such Non-Controlling
Authorized Representative is the Authorized Representative are currently due and
payable in full (whether as a result of acceleration thereof or otherwise) in
accordance with the terms of the applicable Senior Secured Note Documents and/or
Additional Secured Debt Documents; provided that the Non-Controlling Authorized
Representative Enforcement Date shall be stayed and shall not occur (and shall
be deemed not to have occurred for all purposes hereof) with respect to the
Collateral (A) at any time the Collateral Agent has commenced and is diligently
pursuing any enforcement action with respect to such Collateral (or the
Applicable Authorized Representative with respect to such Collateral shall have
instructed the Collateral

5

--------------------------------------------------------------------------------

Table of Contents

Agent to do the same) or (B) at any time the Grantor that has granted a security
interest in such Collateral is then a debtor under or with respect to (or
otherwise subject to) any Bankruptcy Proceeding.
“Notice of Actionable Default” shall mean a direction in writing delivered to
the Collateral Agent by or with the written consent of the Applicable Authorized
Representative notifying the Collateral Agent of an Actionable Default under the
applicable Secured Debt Documents.
“Offering Memorandum” shall mean the final offering memorandum dated as of May
23, 2013 relating to $250,000,000 aggregate principal amount of 7.500% Senior
Secured Notes due 2021 of Century Aluminum Company.
“Officer's Certificate” shall mean a certificate of the Company with respect to
compliance with a condition or covenant provided for in this Agreement, signed
on behalf of the Company by the principal executive officer, the principal
financial officer, the treasurer, the principal accounting officer, executive
vice president or general counsel of the Company, including:
(a)    a statement that the Person making such certificate has read such
covenant or condition;
(b)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;
(c)    a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is reasonably necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been satisfied; and
(d)    a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.
“Permitted Investments” shall mean:
(i)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of issuance thereof;
(ii)    investments in commercial paper maturing within 270 days from the date
of issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody's;
(iii)    investments in certificates of deposit, banker's acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Collateral Agent or any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000 and that issues (or the parent of which issues) commercial paper
rated at least “Prime 1” (or the then equivalent grade) by Moody's or “A 1” (or
the then equivalent grade) by S&P;
(iv)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria of clause (iii) above; or

6

--------------------------------------------------------------------------------

Table of Contents

(v)    investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (i) through
(iv) above.
“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
“Post-Petition Interest” shall mean any interest and fees that accrue after the
commencement of a Bankruptcy Proceeding of any one or more of the Grantors,
whether or not such interest is allowed or allowable as a claim in any such
proceeding.
“Proceeds” shall have the meaning assigned to such term in the Security
Agreement.
“Refinance” shall mean, in respect of any indebtedness or other obligation, to
refinance, extend, renew, defease, amend and restate, restructure, replace,
refund or repay, or to issue other indebtedness or other obligation in exchange
or replacement for, such indebtedness or other obligation in whole or in part.
“Refinancing” shall have a correlative meaning.
“Release Conditions” shall mean the following conditions for terminating all the
Transaction Liens:
(i)    all Non-Contingent Secured Obligations shall have been paid in full or,
in respect of any Class of Secured Obligations not so paid, the applicable
Secured Debt Documents authorize such release or the holders thereof have
consented thereto; and
(ii)    no Contingent Secured Obligation (other than contingent indemnification
and expense reimbursement obligations (and guarantees of such obligations) as to
which no claim shall have been asserted in writing) shall remain outstanding.
“Required Controlling Secured Parties” shall mean, at any time with respect to
any Collateral, the Controlling Secured Parties owed or holding more than 50% of
the aggregate principal amount of indebtedness constituting Secured Obligations
of all Controlling Secured Parties, at such time or such other requisite
percentage or number of holders of such Secured Obligations as set forth in the
applicable Secured Debt Agreement.
“Required Secured Parties” shall mean, at any time with respect to any
Collateral, such requisite percentage or number of holders of such Secured
Obligations as set forth in the applicable Secured Debt Agreement, or if no such
requisite percentage or number of holders of such Secured Obligations is set
forth in the applicable Secured Debt Agreement, the Secured Parties of any Class
owed or holding more than 50% of the aggregate principal amount of indebtedness
constituting Secured Obligations of all Secured Parties of such Class at such
time.
“Responsible Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller or any other executive
officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement or any of the Secured Debt Documents.
“S&P” shall mean Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

7

--------------------------------------------------------------------------------

Table of Contents

“Secured Debt Agreements” shall mean, collectively, (i) the Senior Secured Note
Indenture and (ii) each Additional Secured Debt Facility, and “Secured Debt
Agreement” shall mean any one of the foregoing.
“Secured Debt Documents” shall mean, collectively, the Senior Secured Note
Documents and the Additional Secured Debt Documents.
“Secured Obligations” shall have the meaning assigned to such term in the
Security Agreement.
“Secured Parties” shall mean, collectively, the Senior Secured Note Secured
Parties and any Additional Secured Parties.
“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interests or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences or indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Security Agreement” shall mean the Security Agreement, dated as of June 4,
2013, among the Company, the other Grantors and the Collateral Agent, as the
same may be amended, supplemented or modified from time to time in accordance
with the Senior Secured Note Documents and the Additional Secured Debt
Documents.
“Security Documents” shall mean, collectively, the Security Agreement, each
Collateral Agency Joinder and each other Security Document (as defined in the
Security Agreement).
“Senior Indenture Trustee” shall have the meaning assigned to such term in the
recitals of the parties to this Agreement.
“Senior Noteholders” shall mean the holders from time to time of the Senior
Secured Notes.
“Senior Secured Note Documents” shall mean, collectively, the Senior Secured
Note Indenture, the Senior Secured Notes, the Senior Secured Note Guaranties,
the Security Documents and each of the other agreements, documents and
instruments providing for or evidencing any Senior Secured Note Obligation, any
other document or instrument executed or delivered at any time in connection
with any Senior Secured Note Obligation, including pursuant to the Security
Documents, and any intercreditor or joinder agreement among holders of Senior
Secured Note Obligations (or binding upon one or more of them through their
representatives), to the extent such are effective at the relevant time, as each
may be amended, supplemented, modified or Refinanced from time to time in
accordance with the terms thereof and the Intercreditor Agreement.
“Senior Secured Note Guaranties” shall mean the guaranties made by the
Guarantors in favor of the Senior Secured Note Secured Parties.
“Senior Secured Note Indenture” shall mean that certain Indenture dated as of
June 4, 2013, among the Company, the guarantors party thereto and WILMINGTON
TRUST, NATIONAL ASSOCIATION, as trustee, as the same may be amended,
supplemented, modified or Refinanced from time to time in accordance with the
terms thereof, the other Senior Secured Note Documents and the Intercreditor
Agreement.

8

--------------------------------------------------------------------------------

Table of Contents

“Senior Secured Note Obligations” shall have the meaning assigned to such term
in the Security Agreement.
“Senior Secured Note Secured Parties” shall mean the holders from time to time
of the Senior Secured Note Obligations, including the Collateral Agent and the
Senior Indenture Trustee.
“Senior Secured Notes” shall have the meaning assigned to such term in the
recitals.
“Series”, when used in reference to Additional Secured Obligations, refers to
such Additional Secured Obligations as shall have been issued or incurred
pursuant to the same indenture, credit agreement or similar agreement and with
respect to which the same Person acts as the Additional Authorized
Representative.
“Subsidiary” shall have the meaning assigned to such term in the Security
Agreement.
“Transaction Liens” shall mean the Liens granted by the Grantors to the
Collateral Agent under the Security Documents.
“Trust Estate” shall have the meaning assigned to such term in Section 2(a).
“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.
(b)Terms Generally. The definitions in Section 1 shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”; and the words
“asset” and “property” shall be construed as having the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. All references herein
to Sections, Exhibits and Schedules shall be deemed references to Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. All references herein to any Person shall be construed to include such
Person's successors and permitted assigns. Unless otherwise indicated, any
reference to any agreement or instrument will be deemed to include a reference
to that agreement or instrument as assigned, amended, supplemented, amended and
restated, or otherwise modified and in effect from time to time or replaced in
accordance with the terms of this Agreement.


    SECTION 2. The Trust Estate.
(a)Declaration of Trust.
(i)To secure the payment and performance of the Secured Obligations, each of the
Grantors has granted to the Collateral Agent, pursuant to the Security
Agreement, and the Collateral Agent has accepted and agreed to hold, in trust
thereunder and under this Agreement for the benefit of all present and future
Secured Parties, all of such Grantor's right, title and interest in, to and
under the Collateral for the benefit of all present and future Secured Parties,
together with all of the Collateral Agent's right, title and interest in, to and
under the Security Documents and all interests, rights, powers and remedies of
the Collateral Agent thereunder or in respect thereof and all cash and non-cash
proceeds thereof constituting Collateral (collectively, the “Trust Estate”).

9

--------------------------------------------------------------------------------

Table of Contents

(ii)The Collateral Agent and its successors and assigns under this Agreement
will hold the Trust Estate in trust for the benefit solely and exclusively of
all present and future Secured Parties as security for the payment of all
present and future Secured Obligations; provided, however, that if at any time
the Company, the Grantors and their successors or assigns, shall satisfy the
applicable conditions set forth in Section 7 in connection with the release of
all Collateral, then this Agreement, and the estates and rights assigned in the
Security Documents, shall cease, terminate and be void; otherwise they shall
remain and be in full force and effect in accordance with their respective
terms; provided, further, that notwithstanding the foregoing, all provisions set
forth in Sections 5(c), 5(d), 5(e) and 5(f) will survive.
(iii)The parties to this Agreement further covenant and declare that the Trust
Estate will be held and distributed by the Collateral Agent, subject to the
further covenants, conditions and agreements hereinafter set forth.
(b)Additional Secured Debt Facilities.
(i)The Collateral Agent will act as agent hereunder for, and perform its duties
set forth in this Agreement on behalf of, each holder of Secured Obligations in
respect of indebtedness that is issued or incurred after the date hereof that:
(A)holds Additional Secured Obligations that are identified as such in
accordance with the procedures set forth in clause (ii) of this Section 2(b);
and
(B)signs, through its designated Additional Authorized Representative identified
pursuant to clause (ii) of this Section 2(b), a Collateral Agency Joinder and
delivers the same to the Collateral Agent.
(ii)The Company or one or more other Grantors will be permitted to incur
indebtedness in respect of an Additional Secured Debt Facility and to designate
as an additional holder of Secured Obligations hereunder the lenders, agents and
each Additional Authorized Representative, as applicable, under such Additional
Secured Debt Facility, in each case only to the extent such indebtedness is
designated by the Company in accordance with the following sentence and only to
the extent such incurrence is permitted under the terms of the Secured Debt
Documents and any First Lien Facility Documents. The Company may only effect
such designation by delivering to the Collateral Agent (with copies to the First
Lien Collateral Agent (if any), the Senior Indenture Trustee and to each
previously identified Additional Authorized Representative), each of the
following:
(A)on or prior to the date on which such Additional Secured Debt Facility is
incurred, an Officer's Certificate stating that each applicable Grantor intends
to incur additional indebtedness under such Additional Secured Debt Facility,
and certifying that (1) such incurrence is permitted and does not violate or
result in any default under the First Lien Facility Documents, the Senior
Secured Note Documents or any then existing Additional Secured Debt Documents
(other than any incurrence of Secured Obligations that would simultaneously
repay all Secured Obligations of any Class or First Lien Obligations, as
applicable, under the Secured Debt Documents of such Class or the First Lien
Facility Documents, as applicable, under which such default would arise),
(2) the definitive documentation associated with such Additional Secured Debt
Facility contains a written agreement of the holders of such indebtedness, for
the enforceable benefit of all holders of First Lien Obligations, all other
holders of existing and future Secured

10

--------------------------------------------------------------------------------

Table of Contents

Obligations, and each existing and future First Lien Collateral Agent, each
existing and future Senior Indenture Trustee and each existing and future
Additional Authorized Representative substantially as follows: (x) that all
Secured Obligations will be and are secured equally and ratably by all
Transaction Liens granted by any Grantor to the Collateral Agent, for the
benefit of the Secured Parties, at any time granted by any Grantor to secure any
Secured Obligations whether or not upon property otherwise constituting
collateral to such Secured Obligations and that all Transaction Liens granted
pursuant to the Security Documents will be enforceable by the Collateral Agent
for the benefit of all holders of Secured Obligations equally and ratably as
contemplated by this Agreement (provided, that if provided by the terms thereof
or with the consent of the holders thereof, a Series of Additional Secured
Obligations may be secured by Liens (which shall be equal and ratable with the
Liens securing the Secured Obligations) on assets and properties comprising less
than all of the assets and properties upon which Liens have been granted to
secure the Secured Obligations), (y) that the holders of Secured Obligations in
respect of such Additional Secured Debt Facility are (or, if no First Lien
Transaction is then in effect, upon the Company's consummation of a First Lien
Transaction, will be) bound by the provisions of, and deemed to have agreed to
the terms of, the Intercreditor Agreement and this Agreement, including the
provisions relating to the ranking of Transaction Liens on the Collateral (which
shall rank second in priority to any First Lien Facility) and the order of
application of proceeds from the enforcement of Transaction Liens on the
Collateral and (z) consenting to and directing the Collateral Agent to perform
its obligations under this Agreement, the Intercreditor Agreement and the other
Security Documents; provided that such indebtedness in respect of such
Additional Secured Debt Facility shall not be permitted to also constitute First
Lien Obligations, and (3) the Company and each other Grantor has duly
authorized, executed (if applicable) and recorded (or caused to be recorded), or
intends to authorize, execute and record (if applicable), in each appropriate
governmental office all relevant filings and recordations, if any, reasonably
necessary to ensure that the Additional Secured Obligations in respect of such
Additional Secured Debt Facility are secured by the Collateral to the extent set
forth in and required by the Security Documents and in accordance with this
Agreement, the Intercreditor Agreement and the other Security Documents;
(B)a written notice specifying the name and address of the Additional Authorized
Representative in respect of such Additional Secured Debt Facility for purposes
of Section 9;
(C)a copy of the executed Collateral Agency Joinder referred to in clause (i) of
this Section 2(b), executed by the applicable Additional Authorized
Representative (on behalf of each Additional Secured Party represented by it);
and
(D)an Officer's Certificate and an opinion of counsel (who may be in-house
counsel to the Grantor incurring such Additional Secured Debt Facility or other
counsel) stating that all covenants and conditions precedent to the execution
and delivery by the Collateral Agent of such Collateral Agency Joinder under the
Secured Debt Documents have been complied with.
(iii)Although the Grantors shall be required to deliver a copy of each of the
foregoing documents described in clauses (A) through (D) of Section 2(b)(ii) to
the First Lien Collateral Agent, the Senior Indenture Trustee and to each then
existing Additional Authorized Representative, the failure to so deliver a copy
of any such document to the First Lien Collateral

11

--------------------------------------------------------------------------------

Table of Contents

Agent, the Senior Indenture Trustee and to any such Additional Authorized
Representative (other than the certification described in clause (A) of Section
2(b)(ii) and the Collateral Agency Joinder referred to in clause (C) of Section
2(b)(ii), which shall in all cases be required and which shall be delivered to
each of the First Lien Collateral Agent, the Senior Indenture Trustee and to
each then existing Additional Authorized Representative on or prior to the
incurrence of indebtedness under the applicable Additional Secured Debt
Facility) shall not affect the status of such Additional Secured Debt Facility
as Additional Secured Obligations or Secured Obligations entitled to the
benefits of this Agreement, the Intercreditor Agreement and the other Security
Documents if the other requirements of this Section 2(b) are complied with.
(c)Acknowledgment of Security Interests.
(i)Each of the Senior Indenture Trustee, for itself and on behalf of each Senior
Secured Note Secured Party, and each Additional Authorized Representative, for
itself and on behalf of each Additional Secured Party represented by it,
acknowledges and agrees that, pursuant to the Security Documents, each of the
Grantors has granted to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in all such Grantor's rights, title and interest
in, to and under the Collateral to secure the payment and performance of all
present and future Secured Obligations. Each of the Senior Indenture Trustee,
for itself and on behalf of each Senior Secured Note Secured Party, and each
Additional Authorized Representative, for itself and on behalf of each
Additional Secured Party represented by it, acknowledges and agrees that,
pursuant to the Security Documents, the aforementioned security interest granted
to the Collateral Agent, for the benefit of the Secured Parties, shall (subject
to Section 7(a)(v)) for all purposes and at all times secure the Senior Secured
Note Obligations and the Additional Secured Obligations (if any) on an equal and
ratable basis. It is acknowledged and agreed by the parties hereto that the
holders of the Secured Obligations will, upon the Company's consummation of a
First Lien Transaction, be bound by the provisions of, and be deemed to have
agreed to the terms of, the Intercreditor Agreement, including the provisions
relating to the ranking of Transaction Liens on the Collateral and the order of
application of proceeds from the enforcement of Transaction Liens on the
Collateral.
(ii)The Collateral Agent and its successors and assigns under this Agreement
will act for the benefit solely and exclusively of all present and future
Secured Parties and will hold the Collateral and the Transaction Liens thereon
as security for the payment and performance of all present and future Secured
Obligations, in each case, under terms and conditions of this Agreement, the
Intercreditor Agreement and the other Security Documents.
(d)Intercreditor Agreement. The Collateral Agent shall concurrently with the
Company's consummation of any First Lien Transaction enter into the
Intercreditor Agreement with the First Lien Collateral Agent, the Company and
the Grantors party thereto and, so long as any First Lien Obligations remain
outstanding, shall comply with all applicable terms and conditions thereunder.


SECTION 3. Actionable Default; Remedies; Administration of Trust Property
(a)Notice of Default; Written Instructions.
(i)Upon receipt of a Notice of Actionable Default, the Collateral Agent shall,
within five Business Days thereafter, notify the Company, the First Lien
Collateral Agent, the Senior Indenture Trustee and each Additional Authorized
Representative (if any) of such receipt.

12

--------------------------------------------------------------------------------

Table of Contents

(ii)Upon receipt of any written directions pursuant to Section 3(h)(i), the
Collateral Agent shall, within five Business Days thereafter, send a copy
thereof to the Company, the First Lien Collateral Agent, the Senior Indenture
Trustee and each Additional Authorized Representative (if any).
(b)Remedies.
(i)If an Actionable Default shall have occurred and be continuing and if the
Collateral Agent shall have received a Notice of Actionable Default with respect
thereto which has not been withdrawn in a writing delivered to the Collateral
Agent by the Applicable Authorized Representative and subject to the provisions
of the Intercreditor Agreement and, in the case of Collateral securing Permitted
Liens (as defined in the Security Agreement), applicable law and the terms of
the agreements governing such Permitted Liens, the Collateral Agent may exercise
the rights and remedies provided in this Agreement, the Intercreditor Agreement
and the other Security Documents.
(ii)To the extent permitted by applicable law, the Grantors hereby waive
presentment, demand, protest or any notice of any kind in connection with this
Agreement, the Intercreditor Agreement, any Collateral or any Security Document.
(c)Administration of Collateral.
(i)Each Secured Party (acting through the Senior Indenture Trustee or its
applicable Additional Authorized Representative, as applicable) hereby appoints
the Collateral Agent to serve as Collateral Agent and agent hereunder on the
terms and conditions set forth herein. Subject to, and in accordance with, this
Agreement, the Collateral Agent will serve as Collateral Agent hereunder, for
the benefit solely and exclusively of the present and future Secured Parties,
and will, subject to Section 6 hereof, and subject to the Intercreditor
Agreement:
(A)accept, enter into, hold, maintain, administer and enforce all Security
Documents, including all Collateral subject thereto, perform its obligations
under the Security Documents and protect, exercise and enforce the interests,
rights, powers and remedies granted or available to it under, pursuant to or in
connection with the Security Documents;
(B)take all lawful and commercially reasonable actions permitted under the
Intercreditor Agreement, the Security Documents and applicable law and as it may
be directed by the Additional Authorized Representative to protect or preserve
its interest in the Collateral subject thereto and such interests, rights,
powers and remedies;
(C)deliver and receive notices pursuant to the Intercreditor Agreement and the
Security Documents;
(D)sell, assign, collect, assemble, foreclose on, institute legal proceedings
with respect to, or otherwise exercise or enforce the rights and remedies of a
secured party (including a mortgagee, trust deed beneficiary and insurance
beneficiary or loss payee) with respect to the Collateral under the Security
Documents and its other interests, rights, powers and remedies;
(E)remit as provided in Section 4(d) all cash proceeds received by the
Collateral Agent from the collection, foreclosure or enforcement of its interest
in the Collateral under the Security Documents or any of its other interests,
rights, powers or remedies;

13

--------------------------------------------------------------------------------

Table of Contents

(F)execute and deliver amendments to this Agreement and the Security Documents
as from time to time authorized pursuant to Section 8 accompanied by an opinion
of counsel and Officer's Certificate to the effect that the amendment was
permitted under Section 8; and
(G)release or subordinate any Transaction Lien granted to it by any Security
Document upon any Collateral if and as required by Section 7.
(ii)Each Secured Party (acting through the Senior Indenture Trustee or its
applicable Additional Authorized Representative, as applicable) acknowledges and
consents to the undertaking of the Collateral Agent set forth in Section 3(c)(i)
and agrees to each of the other provisions of this Agreement applicable to the
Collateral Agent.
(iii)Each Secured Party (acting through the Senior Indenture Trustee or its
applicable Additional Authorized Representative, as applicable) acknowledges and
agrees that the payment and satisfaction of all of the Secured Obligations will
be secured equally and ratably by the Transaction Liens established in favor of
the Collateral Agent for the benefit of the Secured Parties.
(d)Power of Attorney. The Grantors hereby irrevocably constitute and appoint the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as their true and lawful attorney in fact with full power and
authority in the name of the Company and the other Grantors or in its own name,
from time to time but only upon the occurrence and during the continuance of an
Actionable Default, for the purpose of carrying out the terms of this Agreement,
the Intercreditor Agreement and the Security Documents, to take any and all
appropriate action and to execute any and all documents and instruments that may
be reasonably necessary to accomplish the purposes hereof and thereof and,
without limiting the generality of the foregoing, hereby gives the Collateral
Agent the power and right on behalf of the Grantors, upon the occurrence and
during the continuance of an Actionable Default, without notice to or assent by
any Grantor to do the following, subject to the terms of the Intercreditor
Agreement:
(i)to ask for, demand, sue for, collect, receive, recover, compromise and give
acquittance and receipts for any and all moneys due or to become due upon or by
virtue hereof and thereof,
(ii)to receive, take, endorse, assign and deliver any and all checks, notes,
drafts, acceptances, documents and other negotiable and non-negotiable
instruments and chattel paper taken or received by the Collateral Agent in
connection herewith and therewith,
(iii)to commence, file, institute, prosecute, defend, settle, compromise or
adjust any claim, suit, action or proceeding with respect hereto and thereto or
in connection herewith and therewith,
(iv)to sell, transfer, assign or otherwise deal in or with the Collateral or any
part thereof as fully and effectually as if the Collateral Agent were the
absolute owner thereof, and
(v)to do, at its option and at the expense and for the account of the Grantors,
at any time or from time to time, all acts and things that the Collateral Agent
deems necessary to protect or preserve the Collateral or the Trust Estate and to
realize upon the Collateral, subject to the terms of this Agreement and the
applicable Security Documents. The grant of powers hereunder is permissive and
shall not impose any duty on the Collateral Agent to exercise such power. If the

14

--------------------------------------------------------------------------------

Table of Contents

Collateral Agent does exercise such power, it shall not be responsible to the
Grantor for the sufficiency thereof.
(e)Right to Initiate Judicial Proceedings, Etc. If an Actionable Default shall
have occurred and be continuing and if the Collateral Agent shall have received
a Notice of Actionable Default with respect thereto which has not been withdrawn
in a writing delivered to the Collateral Agent by the Applicable Authorized
Representative:
(i)subject to the terms of the Intercreditor Agreement and Section 6 hereof, the
Collateral Agent shall have the right and power to institute and maintain such
suits and proceedings as it may deem appropriate to protect and enforce the
rights vested in it by this Agreement, the Intercreditor Agreement and each
Security Document to the fullest extent permitted by applicable law, and
(ii)subject to the terms of the Intercreditor Agreement and Section 6 hereof,
the Collateral Agent may, either after entry or without entry, proceed by suit
or suits at law or in equity to enforce such rights and to foreclose upon the
Collateral and to sell all or, from time to time, any of the Trust Estate under
the judgment or decree of a court of competent jurisdiction to the fullest
extent permitted by applicable law.
(f)Appointment of a Receiver. If a receiver of the Trust Estate shall be
appointed in judicial proceedings, the Collateral Agent may be appointed as such
receiver. Notwithstanding the appointment of a receiver, the Collateral Agent
shall be entitled to retain possession and control of all cash held by or
deposited with it or its agents pursuant to any provision of this Agreement, the
Intercreditor Agreement or any Security Document.
(g)Exercise of Powers. Subject to the terms of the Intercreditor Agreement, all
of the powers, remedies and rights of the Collateral Agent as set forth in this
Agreement may be exercised by the Collateral Agent in respect of any Security
Document as though set forth at length therein and all the powers, remedies and
rights of the Collateral Agent and the Secured Parties as set forth in any
Security Document may be exercised from time to time as herein and therein
provided.
(h)Control by Secured Parties.
(i)Subject to Section 3(h)(ii), if an Actionable Default shall have occurred and
be continuing and if the Collateral Agent shall have received a Notice of
Actionable Default with respect thereto, subject to the provisions of the
Intercreditor Agreement and Section 6 hereof, the Applicable Authorized
Representative shall have the right, by an instrument in writing executed and
delivered to the Collateral Agent, to direct the time, method and place of
conducting any proceeding for any right or remedy available to the Collateral
Agent, or of exercising any trust or power conferred on the Collateral Agent, or
for the appointment of a receiver, or for the taking of any action authorized by
Section 3. It is understood and agreed that the Applicable Authorized
Representative (x) shall deliver any written instruction that is contemplated to
be delivered, and shall take or refrain from taking any action that is
contemplated to be taken, by the Applicable Authorized Representative to the
Collateral Agent hereunder upon receipt of approval of such instruction from the
Required Controlling Secured Parties (to the extent required by the terms of the
applicable Secured Debt Documents) and (y) shall withdraw in a writing delivered
by it to the Collateral Agent any Notice of Actionable Default delivered by it
to the Collateral Agent upon receipt of confirmation satisfactory to it that
such Actionable Default is no longer continuing.

15

--------------------------------------------------------------------------------

Table of Contents

(ii)The Collateral Agent shall not be obligated to follow any written directions
received pursuant to Section 3(h)(i) to the extent such written directions are
known by the Collateral Agent to be in conflict with any provisions of law or if
the Collateral Agent shall have received from independent counsel an unqualified
opinion to the effect that following such written directions would result in a
breach of a provision or covenant contained in the Intercreditor Agreement, the
Senior Secured Note Indenture or any Additional Secured Debt Facility or impose
individual liability on the Collateral Agent.
(iii)Nothing in this Section 3(h) shall impair the right of the Collateral Agent
in its discretion to take or omit to take any action deemed proper by the
Collateral Agent and which action or omission is not inconsistent with the
Intercreditor Agreement or the direction of the Secured Parties entitled to
direct the Collateral Agent pursuant to this Section 3(h); provided, however,
that the Collateral Agent shall not be under any obligation to take any action
that is discretionary with the Collateral Agent under the provisions of this
Agreement, under the Intercreditor Agreement or under any Security Document.
(iv)Notwithstanding anything to the contrary herein, so long as a First Lien
Transaction is in effect, the First Lien Collateral Agent or the “Controlling
Person” (as such term or its functional equivalent may be defined in the
Intercreditor Agreement) shall control the exercise of any right or remedy with
respect to any of the Collateral, all in accordance with the terms of the
Intercreditor Agreement.
(i)Remedies Not Exclusive.
(i)No remedy conferred upon or reserved to the Collateral Agent in this
Agreement, in the Intercreditor Agreement or in any Security Document is
intended to be exclusive of any other remedy or remedies, but every such remedy
shall be cumulative and shall be in addition to every other remedy conferred in
this Agreement, in the Intercreditor Agreement or in any Security Document or
now or hereafter existing at law or in equity or by statute.
(ii)No delay or omission of the Collateral Agent to exercise any right, remedy
or power accruing upon any Actionable Default shall impair any such right,
remedy or power or shall be construed to be a waiver of any such Actionable
Default or an acquiescence therein; and every right, power and remedy given by
this Agreement, the Intercreditor Agreement or any Security Document to the
Collateral Agent may be exercised from time to time and as often as may be
deemed expedient by the Collateral Agent.
(iii)In case the Collateral Agent shall have proceeded to enforce any right,
remedy or power under this Agreement, the Intercreditor Agreement or any
Security Document and the proceeding for the enforcement thereof shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Collateral Agent, then and in every such case the Grantors, the
Collateral Agent and the Secured Parties shall, subject to any determination in
such proceeding, severally and respectively be restored to their former
positions and rights, under this Agreement, under the Intercreditor Agreement
and under such Security Document with respect to the Trust Estate and in all
other respects, and thereafter all rights, remedies and powers of the Collateral
Agent shall continue as though no such proceeding had been taken.
(iv)All rights of action and rights to assert claims upon or under this
Agreement, the Intercreditor Agreement and the Security Documents may be
enforced by the Collateral Agent without the possession of any Secured Debt
Document or the production thereof in any trial or

16

--------------------------------------------------------------------------------

Table of Contents

other proceeding relative thereto, and any such suit or proceeding instituted by
the Collateral Agent shall be brought in its name as Collateral Agent and any
recovery of judgment shall be held as part of the Trust Estate.
(j)Waiver of Certain Rights. The Grantors, to the extent they may lawfully do
so, expressly waive and release any, every and all rights to demand or to have
any marshaling of the Trust Estate upon any sale, whether made under any power
of sale herein granted or pursuant to judicial proceedings or upon any
foreclosure or any enforcement of this Agreement and consents and agrees that
all the Trust Estate may at any such sale be offered and sold as an entirety.
(k)Limitation on Collateral Agent's Duties in Respect of Collateral. Beyond its
duties set forth in this Agreement and the Security Documents as to the custody
thereof and the accounting to the Grantors and the Secured Parties for moneys
received by it hereunder, and except as otherwise required by applicable law or
expressly required by any Secured Debt Document to which the Collateral Agent is
a party, the Collateral Agent shall not have any duty to the Grantors and the
Secured Parties as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of it or any income thereon or as
to the preservation of rights against prior parties or any other rights
pertaining thereto. To the extent, however, that the Collateral Agent or any
agent or nominee thereof maintains possession or control of any of the
Collateral, the Collateral Agent shall, and shall instruct such agent or nominee
to, grant the Grantors access to and use of such Collateral that the Grantors
may require for the conduct of their business; provided, that such rights may be
limited as provided in this Agreement and the other Security Documents if an
Actionable Default shall have occurred and be continuing and if the Collateral
Agent shall have received a Notice of Actionable Default with respect thereto
which has not been withdrawn in a writing delivered to the Collateral Agent by
the Applicable Authorized Representative.
(l)Limitation by Law. All rights, remedies and powers provided by this Section 3
may be exercised only to the extent that the exercise thereof does not violate
any applicable provision of law in the premises, and all the provisions of this
Section 3 are intended to be subject to all applicable mandatory provisions of
law that may be controlling in the premises and to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable in
whole or in part or not entitled to be recorded, registered, or filed under the
provisions of any applicable law.
(m)Absolute Rights of Secured Parties. Notwithstanding any other provision of
this Agreement (other than Section 3(b)) or any provision of any Security
Document, but subject to the provisions of the Intercreditor Agreement, the
right of each Secured Party, which is absolute and unconditional, to receive
payments of the Secured Obligations held by such Secured Party on or after the
due date thereof as therein expressed, to seek adequate protection in respect of
its interest in this Agreement and the Collateral, to institute suit for the
enforcement of such payment on or after such due date, or to assert its position
and views as a secured creditor in a Bankruptcy Proceeding, or the obligation of
the Grantors, which is also absolute and unconditional, to pay in full and
otherwise perform all Secured Obligations at the time and place expressed
therein shall not be impaired or affected without the consent of such Secured
Party.


SECTION 4. Collateral Account; Application of Moneys.
(a)    The Collateral Account. On the date hereof there shall be established
and, at all times thereafter until this Agreement shall have terminated, there
shall be maintained with the Collateral Agent an account that shall be entitled
the “Century Aluminum Collateral Account” (the “Collateral Account”). The
Collateral Account shall be established and maintained by the Collateral Agent
at its designated

17

--------------------------------------------------------------------------------

Table of Contents

corporate trust offices. All moneys that are received by the Collateral Agent
after the occurrence of an Actionable Default in connection with any collection,
sale, foreclosure or other realization upon any Collateral shall be deposited in
the Collateral Account and thereafter shall be held and applied by the
Collateral Agent in accordance with the terms of this Agreement, the other
Security Documents and the Intercreditor Agreement. To the extent necessary,
appropriate or desirable, the Collateral Agent from time to time may establish
sub-accounts as part of the Collateral Account for the purpose of better
identifying and maintaining proceeds of Collateral, all of which sub-accounts
shall be treated as and be deemed equivalent to, the Collateral Account for all
purposes hereof.
(b)    Control of Collateral Account. All right, title and interest in and to
the Collateral Account shall vest in the Collateral Agent, and funds on deposit
in the Collateral Account shall constitute part of the Trust Estate. The
Collateral Account shall be subject to the exclusive dominion and control of the
Collateral Agent.
(c)    Investment of Funds Deposited in Collateral Account. At the written
direction of the Applicable Authorized Representative, the Collateral Agent
shall invest and reinvest moneys on deposit in the Collateral Account at any
time in money market funds investing in Permitted Investments (with the
particular fund to be specified in writing by the Applicable Authorized
Representative). All such investments and the interest and income received
thereon and therefrom and the net proceeds realized on the sale thereof shall be
held in the Collateral Account, as applicable, as part of the Trust Estate. In
the absence of the written investment direction of the Applicable Authorized
Representative, all moneys on deposit in the Collateral Account shall remain
uninvested and the Collateral Agent shall have no obligation for interest
thereon.
(d)    Application of Moneys in Collateral Account. Subject to Section 4(e) and
the Intercreditor Agreement, all moneys or other property held by the Collateral
Agent in the Collateral Account shall, to the extent available for distribution,
be distributed (or deposited in a separate account for the benefit of the Senior
Indenture Trustee and the Additional Authorized Representative pursuant to
Section 4(e)) by the Collateral Agent as follows:
First: To the Collateral Agent in an amount equal to the Collateral Agent's Fees
that are unpaid as of the relevant Distribution Date and to any Secured Party
that has theretofore advanced or paid any such Collateral Agent's Fees in an
amount equal to the amount thereof so advanced or paid by such Secured Party
prior to such Distribution Date; provided that so long as a First Lien
Transaction is in effect and any First Lien Obligations are outstanding, the
First Lien Collateral Agent will be paid first from the Collateral before the
Collateral Agent, all in accordance with the terms of the Intercreditor
Agreement;
Second: To the Senior Indenture Trustee and each Additional Authorized
Representative (if any) equally and ratably (in the same proportion that such
unpaid Secured Obligations of the Senior Indenture Trustee or such Additional
Authorized Representative, as applicable, bear to all unpaid Secured Obligations
on the relevant Distribution Date) in an amount equal to the Senior Indenture
Trustee's and, if applicable, each Additional Authorized Representative's fees,
each in their respective capacities as Senior Indenture Trustee or Additional
Authorized Representative, as applicable, that are unpaid as of the relevant
Distribution Date; provided that so long as a First Lien Transaction is in
effect and any First Lien Obligations are outstanding, the First Lien Collateral
Agent will be paid first from the Collateral before the Senior Indenture Trustee
or any Additional Authorized Representative, all in accordance with the terms of
the Intercreditor Agreement;

18

--------------------------------------------------------------------------------

Table of Contents

Third: To the Senior Indenture Trustee and each Additional Authorized
Representative (if any) equally and ratably (in the same proportion that such
unpaid Secured Obligations of the Senior Indenture Trustee or such Additional
Authorized Representative, as applicable, bear to all unpaid Secured Obligations
on the relevant Distribution Date) for application to the payment in full of all
outstanding Secured Obligations (other than Secured Obligations paid pursuant to
clause first above and Contingent Secured Obligations) that are then due and
payable to the Secured Parties (which shall then be applied or held by the
Senior Indenture Trustee and each such Additional Authorized Representative in
such order as may be provided in the applicable Secured Debt Documents);
provided that so long as a First Lien Transaction is in effect and any First
Lien Obligations are outstanding, the holders of the First Lien Obligations will
be paid first from the Collateral, which may be effected through a payment to
the First Lien Collateral Agent, before the holders of the Secured Obligations,
all in accordance with the terms of the Intercreditor Agreement; and
Fourth: Any surplus then remaining shall be paid to the Company or the
respective Grantor, its successors or assigns, or as a court of competent
jurisdiction may direct.
In connection with the application of proceeds pursuant to this Section 4(d),
except as otherwise directed in writing by the Applicable Authorized
Representative, the Collateral Agent may sell any non-cash proceeds for cash
prior to the application of the proceeds thereof.
(e)    Application of Moneys Distributable to Secured Parties. If at any time
any moneys collected or received by the Collateral Agent pursuant to this
Agreement, the Intercreditor Agreement or any Security Document are
distributable pursuant to Section 4(d) to the Senior Indenture Trustee or any
Additional Authorized Representatives, and if the Senior Indenture Trustee or
such Additional Authorized Representative shall notify the Collateral Agent that
no provision is made under the applicable Senior Secured Note Documents or
Additional Secured Debt Documents, as applicable, (i) for the application by the
Senior Indenture Trustee or such Additional Authorized Representative, as
applicable, of such amounts so distributable (whether by virtue of the Senior
Secured Note Obligations or the applicable Additional Secured Obligations not
having become due and payable or otherwise) or (ii) for the receipt and the
holding by the Senior Indenture Trustee or such Additional Authorized
Representative, as applicable, of such amounts pending the application thereof,
then the Collateral Agent shall invest, at the written direction of the Senior
Indenture Trustee or such Additional Authorized Representative, all such amounts
applicable to the Senior Secured Note Obligations or the Additional Secured
Obligations in obligations of the kinds referred to in Section 4(c) (with the
particular investment specified in writing by the Senior Indenture Trustee or
such Additional Authorized Representative), or in the absence of such direction
hold such amounts uninvested as provided in Section 4(c), and shall hold all
such amounts so distributable, and all such investments and the proceeds
thereof, in trust solely for the Senior Indenture Trustee and/or such Additional
Authorized Representative and for no other purpose until such time as the Senior
Indenture Trustee or such Additional Authorized Representative shall request the
delivery thereof by the Collateral Agent to the Senior Indenture Trustee or such
Additional Authorized Representative, as applicable, for application by it
pursuant to the Senior Secured Note Documents or the Additional Secured Debt
Documents, as applicable.
This Section 4 is intended for the benefit of, and will be enforceable as a
third-party beneficiary by, each present and future holder of Secured
Obligations, each present and future Senior Indenture Trustee, each present and
future Additional Authorized Representative and the Collateral Agent as a
Secured Party, in each case subject to the terms of the Intercreditor Agreement.



19

--------------------------------------------------------------------------------

Table of Contents

    SECTION 5. Agreements with the Collateral Agent.
(a)    Delivery of Secured Debt Documents. Concurrently with the execution of
this Agreement on the date hereof, the Company will, or will cause the
applicable Grantor to, deliver to the Collateral Agent a true and complete copy
of each of the Secured Debt Documents then in effect. The Company agrees that,
promptly upon the execution thereof, the Company will, or will cause the
applicable Grantor to, deliver to the Collateral Agent a true and complete copy
of (i) any and all amendments, modifications or supplements to any Secured Debt
Document and (ii) any Secured Debt Documents, entered into subsequent to the
date hereof. Unless and until the Collateral Agent actually receives such copies
it shall not be deemed to have knowledge of them.
(b)    Information as to Secured Parties. The Company agrees that it shall
deliver to the Collateral Agent from time to time upon the reasonable request of
the Collateral Agent a list setting forth, by each Secured Debt Document then in
effect:
(i)the aggregate amount outstanding thereunder, and
(ii)the interest rates then in effect thereunder.
The applicable Authorized Representative (and, in the case of clause (C), the
Company) will deliver to the Collateral Agent upon the reasonable request of the
Collateral Agent:
(A)in the case of the Senior Indenture Trustee, the names of the Senior
Noteholders holding Senior Secured Notes outstanding under the Senior Secured
Note Indenture and the unpaid principal amount owing to each such Senior
Noteholder;
(B)in the case of any Additional Authorized Representative, the names of the
Additional Secured Parties holding obligations outstanding under such Additional
Secured Debt Facility and the unpaid principal amount owing to each such Secured
Party; and
(C)to the extent known to the Company, the names of such other Secured Parties
under any other Series of Secured Obligations and the unpaid aggregate amounts
owing to each such Secured Party.
Each Authorized Representative (and the Company in respect of any Grantor) will
furnish to the Collateral Agent within 30 days after the date hereof, and
periodically if notice addresses and/or addresses change, a list setting forth
the name and address of each party to whom notices must be sent under the
Secured Debt Documents. At all times the Collateral Agent may assume without
inquiry that the most recent list it has received remains current.
(c)    Compensation and Expenses. The Grantors, jointly and severally, agree to
pay to the Collateral Agent, from time to time following receipt of a reasonably
detailed invoice therefor:
(i)    such compensation as has been or shall be agreed by the Company and the
Collateral Agent in writing (which shall not be limited by any provision of law
in regard to compensation of a trustee of an express trust) for its services
hereunder, under the Intercreditor Agreement and under the Security Documents
and for administering the Trust Estate; and
(ii)    all of the compensation pursuant to subclause (i) above and all of the
reasonable and documented out-of-pocket fees, costs and expenses of the
Collateral Agent (including, without limitation, the reasonable and documented
out-of-pocket fees, expenses and disbursements of

20

--------------------------------------------------------------------------------

Table of Contents

counsel and agents and no more than one counsel in each jurisdiction where
Collateral is located) (A) arising in connection with the negotiation,
preparation, execution, delivery, modification and termination of, or consent or
waiver to, this Agreement, the Intercreditor Agreement and each Security
Document or the enforcement of any of the provisions hereof or thereof, or
(B) incurred or required to be advanced in connection with the administration of
the Trust Estate, the sale or other disposition of Collateral pursuant to any
Security Document and the preservation, protection or defense of the Collateral
Agent's rights under this Agreement and in and to the Collateral and the Trust
Estate, and all reasonable and documented out-of-pocket costs and expenses
incurred by the Collateral Agent and its counsel and agents in creating,
perfecting, preserving, releasing or enforcing the Collateral Agent's
Transaction Liens on the Collateral.
The obligations of the Grantors under this Section 5(c) shall survive the
termination of the other provisions of this Agreement and the resignation or
removal of the Collateral Agent.
(d)    Stamp and Other Similar Taxes. The Grantors, jointly and severally, agree
to indemnify and hold harmless the Collateral Agent and each Secured Party (and
their respective agents) from any present or future claim for liability for any
stamp or other similar tax and any penalties or interest with respect thereto
that may be assessed, levied or collected by any jurisdiction in connection with
this Agreement, the Intercreditor Agreement, any Security Document, the Trust
Estate or any Collateral. The obligations of the Grantors under this Section
5(d) shall survive the termination of the other provisions of this Agreement and
the resignation or removal of the Collateral Agent.
(e)    Filing Fees, Excise Taxes, etc. The Grantors, jointly and severally,
agree to pay or to reimburse the Collateral Agent and its counsel and agents for
any and all amounts in respect of all search, filing, recording and registration
fees, excise taxes and other similar imposts that are payable in respect of the
execution, delivery, performance and enforcement of this Agreement, the
Intercreditor Agreement and each Security Document. The obligations of the
Grantors under this Section 5(e) shall survive the termination of the other
provisions of this Agreement and the resignation or removal of the Collateral
Agent.
(f)    Indemnification. The Grantors, jointly and severally, agree to pay,
indemnify, and hold the Collateral Agent and its officers, directors, employees
and agents harmless from and against any and all liabilities, obligations,
losses, damages, claims, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
Intercreditor Agreement and the Security Documents (including, but not limited
to, actions by the Collateral Agent to enforce its rights with respect to the
Collateral), unless arising from the gross negligence or willful misconduct (in
either case, as determined by a final judgment of a court of competent
jurisdiction) of the Collateral Agent or such of the agents as are seeking
indemnification. The foregoing indemnities in this Section 5(f) shall survive
the resignation or removal of the Collateral Agent or the termination of this
Agreement.
(g)    Further Assurances; Notation on Financial Statements.
(i)    At any time and from time to time, upon the written request of the
Collateral Agent, and, at the sole expense of the Grantors, the Grantors will
promptly execute and deliver any and all such further instruments and documents
and take such further action as required by applicable law or as requested in
writing by the Applicable Authorized Representative or as is necessary for the
Collateral Agent to obtain the full benefits of this Agreement, the
Intercreditor Agreement, the Security Documents and the other Secured Debt
Documents and of the rights and powers herein and therein granted. To the extent
required by law, the Grantors shall, in all of their financial

21

--------------------------------------------------------------------------------

Table of Contents

statements, indicate by footnote or otherwise that the Secured Obligations are
secured pursuant to this Agreement and the Security Documents.
(ii)    As is required by the Secured Debt Agreements, from time to time,
additional direct or indirect subsidiaries of the Company may be required to
become parties to the Security Agreement. In connection with any such subsidiary
becoming party to the Security Agreement, such subsidiary (an “Additional
Grantor”) shall execute (i) a Supplement to Collateral Agency Agreement in the
form of Exhibit A hereto and upon such execution shall become a Grantor
hereunder with all applicable rights and responsibilities and (ii) a Security
Agreement Supplement (as defined in the Security Agreement).


    SECTION 6. The Collateral Agent.
(a)    Acceptance of Trust; Powers of the Collateral Agent.
(i)The Collateral Agent, for itself and its successors, hereby accepts the
duties created by this Agreement upon the terms and conditions hereof, including
those contained in this Section 6.
(ii)The Collateral Agent is authorized and empowered to enter into and perform
its obligations and protect, perfect, exercise and enforce its interests,
rights, powers and remedies under this Agreement, the Intercreditor Agreement
and the Security Documents and applicable law and in equity and to act as set
forth in this Agreement or as requested in any lawful directions given to it
from time to time in respect of any matter by a written notice of the Applicable
Authorized Representative in accordance with the terms of this Agreement.
(iii)None of the Senior Indenture Trustee or any Additional Authorized
Representative or any other holder of Secured Obligations will have any
liability whatsoever for any act or omission of the Collateral Agent.
(iv)The Collateral Agent will subject to Section 3(k), accept, hold, administer
and enforce all Transaction Liens on the Collateral at any time transferred or
delivered to it and all other interests, rights, powers and remedies at any time
granted to or enforceable by the Collateral Agent and all other property of the
Trust Estates solely and exclusively for the benefit of all present and future
holders of Secured Obligations (subject to the Intercreditor Agreement), and
will distribute all proceeds received by it in realization thereon or from
enforcement thereof solely and exclusively pursuant to the provisions of Section
4(d).
(v)No provision of this Agreement shall require the Collateral Agent to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers.
(b)    Exculpatory Provisions.
(i)    The Collateral Agent shall not be responsible in any manner whatsoever
for the correctness of any recitals, statements, representations or warranties
of any other Person contained in this Agreement, in the Intercreditor Agreement
or in any Security Document, all of which are made solely by the Grantors. The
Collateral Agent makes no representations as to the value or condition of the
Trust Estate or any part thereof, or as to the title of the Grantors thereto or
as to the security afforded by any Security Document or this Agreement or the
Intercreditor Agreement, or as to the validity, execution (except its own
execution), enforceability, legality or sufficiency of

22

--------------------------------------------------------------------------------

Table of Contents

this Agreement, the Intercreditor Agreement, any Security Document, the Secured
Obligations secured hereby and thereby, or the Transaction Liens and the
Collateral Agent shall incur no liability or responsibility in respect of any
such matters. The Collateral Agent shall not be responsible for insuring the
Trust Estate or for the payment of taxes, charges, assessments or liens upon the
Trust Estate or otherwise as to the maintenance of the Trust Estate, except that
in the event the Collateral Agent enters into possession of a part or all of the
Trust Estate, the Collateral Agent shall preserve the part in its possession.
(ii)    The Collateral Agent shall not be required to ascertain or inquire as to
the performance by the Grantors of any of the covenants or agreements contained
in this Agreement, in the Intercreditor Agreement, any Security Document or in
any other Secured Debt Document. Whenever it is necessary, or in the opinion of
the Collateral Agent advisable, for the Collateral Agent to ascertain the amount
of Secured Obligations then held by a Secured Party, the Collateral Agent may
conclusively rely on a certificate of such Secured Party or its representative
(including the Senior Indenture Trustee or any applicable Additional Authorized
Representative) as to such amount, and if any such Secured Party or
representative shall not give such information to the Collateral Agent, such
Secured Party shall not be entitled to receive distributions hereunder (in which
case such distributions shall be held in trust for such Secured Party) until it
has given such information to the Collateral Agent.
(iii)    The Collateral Agent shall not be personally liable for any action
taken or omitted to be taken by it in accordance with this Agreement, the
Intercreditor Agreement or any Security Document except for its own gross
negligence or willful misconduct.
(iv)    The Collateral Agent shall have no responsibility for the preparation,
filing or recording of any instrument, document or financing statement or for
the maintenance of any security interest intended to be perfected thereby.
(c)    Delegation of Duties. The Collateral Agent may execute any of its duties
or powers hereof and perform any duty hereunder either directly or by or through
agents or attorneys in fact, which may include officers and employees of the
Grantors. The Collateral Agent shall be entitled to advice of counsel of its
selection, at the reasonable expense of the Grantors, concerning all matters
pertaining to its rights, powers and duties. The Collateral Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with due care.
(d)    Reliance by Collateral Agent.
(i)    Whenever in the exercise of its rights or powers and the performance of
its duties under this Agreement the Collateral Agent shall deem it reasonably
necessary that a matter be proved or established in connection with the taking,
suffering or omitting any action hereunder by the Collateral Agent, such matter
(unless other evidence in respect thereof be herein specifically prescribed) may
be deemed to be conclusively provided or established by a certificate of a
Responsible Officer of any Grantor delivered to the Collateral Agent, and such
certificate shall be full warranty to the Collateral Agent for any action taken,
suffered or omitted in reliance thereon, subject, however, to the provisions of
Section 6(e).
(ii)    The Collateral Agent may consult with counsel of its selection, and the
advice of such counsel, or any opinion of counsel who is not an employee of the
Collateral Agent, shall be full and complete authorization and protection in
respect of any action taken or suffered by it hereunder in accordance therewith.
The Collateral Agent shall have the right at any time to seek

23

--------------------------------------------------------------------------------

Table of Contents

instructions concerning the administration of the Trust Estate from any court of
competent jurisdiction.
(iii)    The Collateral Agent may conclusively rely, and shall be fully
protected in acting, upon any resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, bond or other paper or
document that it has no reason to believe to be other than genuine and to have
been signed or presented by the proper party or parties or, in the case of
cables, telecopies and telexes, to have been sent by the proper party or
parties. In the absence of its gross negligence or willful misconduct, the
Collateral Agent may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Collateral Agent and conforming to the requirements of
this Agreement or any Security Document. Without limitation to the foregoing,
the Collateral Agent may conclusively rely as provided in this Section 6(d) on
any Officer's Certificate provided by the Company pursuant this Agreement
(including but not limited to Section 2(b) hereof), and may deem such
information correct until such time as it receives any written modification of
any such certificate from the Company in respect thereof.
(iv)    The Collateral Agent shall not be under any obligation to exercise any
of the rights or powers vested in the Collateral Agent by this Agreement at the
request or direction of the Applicable Authorized Representative pursuant to
this Agreement, the Intercreditor Agreement or any Security Document, unless the
Collateral Agent shall have been provided adequate security and indemnity
reasonably satisfactory to it against the costs, expenses and liabilities that
may be incurred by it in compliance with such request or direction, including
such reasonable advances as may be requested by the Collateral Agent.
(e)    Limitations on Duties of Collateral Agent.
(i)    The Collateral Agent shall be obliged to perform such duties and only
such duties as are specifically set forth in this Agreement, the Intercreditor
Agreement or in any Security Document, and no implied covenants or obligations
shall be read into this Agreement, the Intercreditor Agreement or any Security
Document against the Collateral Agent and the Collateral Agent shall not be
liable with respect to any action taken or omitted by it in accordance with the
direction of the Applicable Authorized Representative pursuant to Section 3(h).
Notwithstanding anything contained herein to the contrary, the Collateral Agent
shall not be deemed to have a fiduciary relationship with any of the Grantors or
noteholders.
(ii)    The Collateral Agent shall not be under any obligation to take any
action that is discretionary under the provisions hereof or under the
Intercreditor Agreement or any Security Document (including, without limitation,
the protection of any rights and the exercise of any remedies hereunder) except
upon the written request of the Applicable Authorized Representative pursuant to
Section 3(h) and subject to Section 6(d)(iv). The Collateral Agent shall make
available for inspection and copying by the Senior Indenture Trustee and each
Additional Authorized Representative, each certificate or other paper furnished
to the Collateral Agent by the Company under or in respect of this Agreement,
the Intercreditor Agreement, any Security Document or any of the Trust Estate.
(iii)    Whenever reference is made in this Agreement to any action by, consent,
designation, specification, requirement of approval of, notice, request or other
communication from, or other direction given or action to be undertaken or to be
(or not to be) suffered or omitted by the Collateral Agent or to any election,
decision, opinion, acceptance, use of judgment,

24

--------------------------------------------------------------------------------

Table of Contents

expression of satisfaction or other exercise of discretion, rights or remedies
to be made (or not to be made) by the Collateral Agent, it is understood that in
all cases the Collateral Agent shall, be acting, giving, withholding, suffering,
omitting, taking or otherwise undertaking and exercising the same (or shall not
be undertaking and exercising the same) as directed by the Secured Parties. This
provision is intended solely for the benefit of the Collateral Agent and its
successors and permitted assigns and is not intended to and will not entitle the
other parties hereto to any defense, claim or counterclaim, or confer any rights
or benefits on any party hereto. The permissive rights of the CA enumerated
herein shall not be construed as duties.
(f)    Moneys to Be Held in Trust. All moneys received by the Collateral Agent
under or pursuant to any provision of this Agreement, the Intercreditor
Agreement or any Security Document shall be held in trust for the purposes for
which they were paid or are held.
(g)    Resignation and Removal of the Collateral Agent.
(i)    The Collateral Agent may at any time, by giving 30 days' prior written
notice to the Company, the Senior Indenture Trustee and each Additional
Authorized Representative (if any), resign and be discharged of the
responsibilities hereby created, such resignation to become effective upon the
earlier of: (A) 30 days from the date of such notice and (B) the appointment of
a successor collateral agent or agents by the Company, the acceptance of such
appointment by such successor collateral agent or agents, and the approval of
such successor collateral agent or agents by each Authorized Representative
(such approval not to be unreasonably withheld, conditioned or delayed);
provided that no resignation shall become effective unless and until a successor
collateral agent has been appointed as provided herein. The Collateral Agent may
be removed at any time and a successor collateral agent or collateral agents
appointed by each of the Authorized Representatives; provided that the
Collateral Agent shall be paid its fees and expenses pursuant to Section 5(c)
and all other amounts owed to it under this Agreement to the date of removal.
Any successor Collateral Agent appointed pursuant to this Section 6(g) shall
(x) satisfy the requirements of Section 310(a) of the Trust Indenture Act of
1939 and have a combined capital and surplus of at least $25,000,000 as set
forth in its most recent published annual report of condition or (y) be any
other Person that is acceptable to the Company and the Required Secured Parties
of each Class of Secured Obligations. If no successor collateral agent or agents
shall be appointed and approved within 30 days from the date of the giving of
the aforesaid notice of resignation or removal, the Collateral Agent, the Senior
Indenture Trustee, any Additional Authorized Representative or any other Secured
Party may, apply to any court of competent jurisdiction, at the reasonable
expense of the Company, to appoint a successor collateral agent or agents (which
may be an individual or individuals) to act until such time, if any, as a
successor collateral agent or agents shall have been appointed as above
provided. Any successor collateral agent or agents so appointed by such court
shall immediately and without further act be superseded by any successor
collateral agent or agents appointed by the Authorized Representatives as above
provided. Upon the appointment of a successor Collateral Agent hereunder and the
transfer of all property held by the resigning Collateral Agent, the resigning
Collateral Agent obligations hereunder shall cease.
(ii)    If at any time the Collateral Agent shall resign or be removed or
otherwise become incapable of acting, or if at any time, a vacancy shall occur
in the office of the Collateral Agent for any other cause, a successor
collateral agent or agents may be appointed by the Authorized Representatives,
and the powers, duties, authority and title of the predecessor collateral agent
or agents terminated and canceled without procuring the resignation of such
predecessor collateral agent or agents, and without any other formality (except
as may be required by applicable law)

25

--------------------------------------------------------------------------------

Table of Contents

than appointment and designation of a successor collateral agent or agents in
writing, duly acknowledged, delivered to the predecessor collateral agent or
agents and Company, and filed for record in each public office, if any, in which
this Agreement is required to be filed.
(iii)    The appointment and designation referred to in Section 6(g)(ii) shall,
after any required filing, be full evidence of the right and authority to make
the same and of all the facts therein recited, and this Agreement shall vest in
such successor collateral agent or agents, without any further act, deed or
conveyance, all of the estate and title of its predecessor, and upon such filing
for record the successor collateral agent or agents shall become fully vested
with all the estates, properties, rights, powers, trusts, duties, authority and
title of its predecessor; but such predecessor shall, nevertheless, on the
written request of the Applicable Authorized Representative, the Company or the
successor collateral agent or agents, execute and deliver an instrument
transferring to such successor or successors all the estates, properties,
rights, powers, trusts, duties, authority and title of such predecessor or
predecessors hereunder and shall deliver all Securities and moneys held by it to
such successor collateral agent or agents. Should any deed, conveyance or other
instrument in writing from any Grantor be required by any successor collateral
agent or agents for more fully and certainly vesting in such successor
collateral agent or agents the estates, properties, rights, powers, trusts,
duties, authority and title vested or intended to be vested in the predecessor
collateral agent or agents, any and all such deeds, conveyances and other
instruments in writing shall, on request of such successor collateral agent or
agents, be executed, acknowledged and delivered by such Grantor.
(iv)    Any required filing for record of the instrument appointing a successor
collateral agent or agents as hereinabove provided shall be at the sole expense
of the Grantors. The resignation of any collateral agent or agents and the
instrument or instruments removing any collateral agent or agents, together with
all other instruments, deeds and conveyances provided for in this Section 6
shall, if permitted by law, be forthwith recorded, registered and filed by and
at the reasonable expense of the Grantors, wherever this Agreement is recorded,
registered and filed.
(h)    Merger of the Collateral Agent. Any corporation into which the Collateral
Agent may be merged, or with which it may be consolidated, or any corporation
resulting from any merger or consolidation to which the Collateral Agent shall
be a party, or any corporation to which the Collateral Agent shall transfer all
or substantially all of its corporate trust business (including the
administration of this Agreement) shall be Collateral Agent under this Agreement
without the execution or filing of any paper or any further act on the part of
the parties hereto.
(i)    Co Collateral Agent, Separate Collateral Agent.
(i)    If at any time or times it shall be necessary or prudent in order to
conform to any law of any jurisdiction in which any of the Collateral shall be
located, or the Collateral Agent shall be advised by counsel, satisfactory to
it, that it is reasonably necessary in the interest of the Secured Parties, or
the Applicable Authorized Representative shall in writing so request the
Collateral Agent and the Grantors, or the Collateral Agent shall deem it
desirable for its own protection in the performance of its duties hereunder, the
Collateral Agent and the Grantors shall, at the reasonable request of the
Collateral Agent, execute and deliver all instruments and agreements necessary
or proper to constitute another bank or trust company, or one or more persons
approved by the Collateral Agent and the Grantors, either to act as co
collateral agent or co collateral agents of all or any of the Collateral,
jointly with the Collateral Agent originally named herein or any successor or
successors, or to act as separate collateral agent or collateral agents of any
such property. In the event the Grantors shall not have joined in the execution
of such

26

--------------------------------------------------------------------------------

Table of Contents

instruments and agreements within 30 days after the receipt of a written request
from the Collateral Agent so to do, or in case an Actionable Default shall have
occurred and be continuing, the Collateral Agent may act under the foregoing
provisions of this Section 6(i) without the concurrence of the Grantors, and the
Grantors hereby appoint the Collateral Agent as its agent and attorney to act
for it under the foregoing provisions of this Section 6(i) in either of such
contingencies.
(ii)    Every separate collateral agent and every co collateral agent, other
than any collateral agent that may be appointed as successor to the Collateral
Agent, shall, to the extent permitted by law, be appointed and act and be such,
subject to the following provisions and conditions, namely:
(A)all rights, powers, duties and obligations conferred upon the Collateral
Agent in respect of the custody, control and management of moneys, papers or
Securities shall be exercised solely by the Collateral Agent, or its successors
as collateral agent hereunder;
(B)all rights, powers, duties and obligations conferred or imposed upon the
Collateral Agent hereunder shall be conferred or imposed and exercised or
performed by the Collateral Agent and such separate collateral agent or separate
collateral agents or co collateral agent or co collateral agents, jointly, as
shall be provided in the instrument appointing such separate collateral agent or
separate collateral agents or co collateral agent or co collateral agents,
except to the extent that under any law of any jurisdiction in which any
particular act or acts are to be performed the Collateral Agent shall be
incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations shall be exercised and performed by such
separate collateral agent or separate collateral agents or co collateral agent
or co collateral agents;
(C)no power given hereby to, or that it is provided hereby may be exercised by,
any such co collateral agent or co collateral agents or separate collateral
agent or separate collateral agents, shall be exercised hereunder by such co
collateral agent or co-collateral agents or separate collateral agent or
separate collateral agents, except jointly with, or with the consent in writing
of, the Collateral Agent, anything herein contained to the contrary
notwithstanding;
(D)no collateral agent hereunder shall be personally liable by reason of any act
or omission of any other collateral agent hereunder; and
(E)the Grantors and the Collateral Agent, at any time by an instrument in
writing, executed by them, may accept the resignation of or remove any such
separate collateral agent or co collateral agent, and in that case, by an
instrument in writing executed by the Grantors and the Collateral Agent jointly,
may appoint a successor to such separate collateral agent or co collateral
agent, as the case may be, anything herein contained to the contrary
notwithstanding. In the event that the Grantors shall not have joined in the
execution of any such instrument within ten days after the receipt of a written
request from the Collateral Agent so to do, or in case an Actionable Default
shall have occurred and be continuing, the Collateral Agent shall have the power
to accept the resignation of or remove any such separate collateral agent or co
collateral agent and to appoint a successor without the concurrence of the
Grantors, the Grantors hereby appointing the Collateral Agent its agent and
attorney to act for it in such connection in

27

--------------------------------------------------------------------------------

Table of Contents

either of such contingencies. In the event that the Collateral Agent shall have
appointed a separate collateral agent or separate collateral agents or co
collateral agent or co collateral agents as above provided, it may at any time,
by an instrument in writing, accept the resignation of or remove any such
separate collateral agent or co collateral agents, the successor to any such
separate collateral agent or co collateral agent to be appointed by the Grantors
and the Collateral Agent, or by the Collateral Agent alone, as provided in this
Section 6(i).
(j)    Entry into Intercreditor Agreement. Upon the entry by the Collateral
Agent into an Intercreditor Agreement pursuant to Section 11.01 of the Senior
Secured Note Indenture (or corresponding provisions of any other Additional
Secured Debt Documents), the Collateral Agent, on behalf of itself, the
Applicable Authorized Representative, the Major Non-Controlling Authorized
Representative, each Additional Authorized Representative, each Non-Controlling
Authorized Representative and each holder of Secured Obligations, shall be bound
by the terms and provisions of such Intercreditor Agreement to the extent any
Secured Obligations remain outstanding. By their entry into this Agreement, each
of the Applicable Authorized Representative, the Major Non-Controlling
Authorized Representative, each Additional Authorized Representative, each
Non-Controlling Authorized Representative, on behalf of themselves and each
holder of Secured Obligations, consents to the foregoing.


    SECTION 7. Conditions to Release of Collateral; Release Procedure.
(a)    Subject to the Intercreditor Agreement, the Collateral Agent's
Transaction Liens upon the Collateral will be released or subordinated under the
following circumstances:
(i)The Transaction Liens granted by a Guarantor shall terminate when its Senior
Secured Note Guaranty is released pursuant to the terms thereof;
(ii)Subject to Section 7(b), the Transaction Liens granted by all Grantors shall
terminate when the Release Conditions are satisfied; provided that the Company
shall have delivered an Officer's Certificate and an opinion of counsel (who may
be in-house counsel to the Company) to the Collateral Agent certifying that the
Release Conditions have been met and that such release of the Collateral is
permitted under, and does not violate the terms of, any Secured Debt Document;
(iii)the Transaction Liens securing any Class of Secured Obligations shall
terminate solely in respect of such Class of Secured Obligations in accordance
with the terms of the applicable Secured Debt Documents for such Class of
Secured Obligations;
(iv)As to any Collateral that is sold, leased, exchanged, assigned, transferred
or otherwise disposed of by any Grantor to a Person that is not (either before
or after such sale, transfer or disposition) another Grantor in a transaction or
other circumstance that is permitted by, or not expressly prohibited by, all of
the Secured Debt Documents, the Transaction Lien as to such Collateral shall be
released automatically at the time of such sale, lease, exchange, assignment,
transfer or other disposition to the extent of the interest sold, leased,
exchanged, assigned, transferred or otherwise disposed of; provided that, to the
extent provided in the Security Documents, the Collateral Agent's Transaction
Liens will attach to the Proceeds received in respect of any such sale, transfer
or other disposition, subject to the priorities set forth in the Intercreditor
Agreement and Section 4(d); and

28

--------------------------------------------------------------------------------

Table of Contents

(v)At any time before the Release Conditions are satisfied, the Collateral Agent
shall, at the written request of the Company, release any or all of the
Collateral (A)(1) with respect to any Class of Secured Obligations, if consent
to the release of such Transaction Liens of the Collateral Agent on such
Collateral has been given by, as applicable, the requisite percentage or number
of Senior Noteholders (or the Senior Indenture Trustee, on behalf and at the
direction of such Senior Noteholders pursuant to the Senior Secured Note
Indenture) or the requisite percentage or number of holders of indebtedness in
respect of each other Series of Additional Secured Obligations (or the
Additional Authorized Representative on behalf of such holders) as permitted by,
and in accordance with, the applicable Secured Debt Documents and (2) if the
Company shall have delivered an Officer's Certificate and an opinion of counsel
(who may be in-house counsel to the Company) to the Collateral Agent certifying
that the conditions described in this clause (v)(A) have been met or (B) if any
Collateral becomes Excluded Property.
(b)    The Transaction Liens on the Collateral shall not be released pursuant to
Section 7(a)(ii) unless and until all fees and other amounts owing to the
Collateral Agent under this Agreement and the other Security Documents (other
than any indemnification obligations for which no known written claim or demand
for payment has been made) and all amounts owing to the Senior Indenture Trustee
under the Senior Secured Note Documents shall have been paid in full.
(c)    Upon the release of the Collateral, or any portion thereof, in each case
in accordance with the provisions hereof, all right, title and interest of the
Collateral Agent in, to and under the Trust Estate in respect of the Collateral
or portion thereof so released, and the Security Documents in respect of such
Collateral, shall automatically terminate and shall automatically revert to the
respective Grantors, their successors and assigns, and the estate, right, title
and interest of the Collateral Agent therein shall thereupon cease, determine
and become void; and in such case, upon the written request of the respective
Grantors, their successors or assigns and receipt of an officer's certificate
and opinion stating that conditions precedent to such release have been
satisfied and such release is authorized pursuant to the Security Document, and
at the reasonable cost and expense of the Grantors, their successors or assigns,
the Collateral Agent shall execute in respect of the Collateral so released, a
satisfaction of the Security Documents and such instruments as are reasonably
necessary to evidence such release and to terminate and remove of record any
documents constituting public notice of the Security Documents and the security
interests and assignments granted thereunder and shall assign and transfer, or
cause to be assigned and transferred, and shall deliver or cause to be delivered
to the Grantors, in respect of the Collateral so released, all property,
including all moneys, instruments and Securities (if any), of the Grantors then
held by the Collateral Agent. The cancellation and satisfaction of the Security
Documents shall be without prejudice to the rights of the Collateral Agent or
any successor collateral agent to charge and be reimbursed for any expenditures
that it may thereafter incur in connection therewith.


    SECTION 8. Amendments, Supplements and Waivers.
(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

29

--------------------------------------------------------------------------------

Table of Contents

(b)    Subject to Section 8(d), neither this Agreement nor any provision hereof
may be waived, amended or otherwise modified except pursuant to an agreement or
agreements in writing entered into by the Senior Indenture Trustee, any
Additional Authorized Representative and the Collateral Agent, in each case,
upon an affirmative vote of the Required Secured Parties of the relevant Class
to the extent required by the terms of the applicable Secured Debt Documents;
provided that no such agreement shall by its terms amend, modify or otherwise
affect the rights or obligations of any Grantor without the Company's prior
written consent; provided, further that in connection with any Refinancing of
Secured Obligations of any Class, or the incurrence of Additional Secured
Obligations in compliance with Section 2(b), the Collateral Agent and the
relevant Authorized Representative shall enter (and are hereby authorized to
enter without the consent of any other Secured Party), at the request of such
Authorized Representative or the Company, into such amendments, supplements,
modifications or restatements of this Agreement as are reasonably necessary or
appropriate to reflect and facilitate such Refinancing or such incurrence and
are reasonably satisfactory to the Collateral Agent and such Authorized
Representative and the Company.
(c)    The Collateral Agent shall not (i) enter into any agreement or agreements
that waive, amend or otherwise modify in any material respect any Security
Document (other than this Agreement) or any provision thereof or (ii) consent to
any waiver, amendment or other modification in any material respect of any First
Lien Facility Document to the extent the Collateral Agent's consent is required
under the Intercreditor Agreement without the written consent of the Authorized
Representative of each Class of Secured Obligations (upon an affirmative vote of
the Required Secured Parties of such Class, to the extent required by the terms
of the applicable Secured Debt Documents).
(d)    Without the consent of any Secured Party, the Collateral Agent and the
Grantors, at any time and from time to time, may enter into additional pledge or
Security Documents or one or more agreements supplemental hereto or to any
Security Document, in form satisfactory to the Collateral Agent (it being
understood that any supplement in the form of Exhibits A and B shall be deemed
to be satisfactory to the Collateral Agent):
(i)to add to the covenants of the Grantors, for the benefit of the Secured
Parties, or to surrender any right or power herein conferred upon the Grantors;
(ii)to pledge or grant a security interest in any property or assets that are
required to be pledged, or in which a security interest is required to be
granted, to the Collateral Agent pursuant to any Security Document or any other
applicable Secured Debt Document (including for the avoidance of doubt, in
connection with entering into definitive documentation for the Additional
Secured Debt Facility);
(iii)to cure any ambiguity or omission, to correct or to supplement any
provision herein or in any Security Document that may be defective or
inconsistent with any other provision herein or therein, or to make any other
provisions with respect to matters or questions arising hereunder or under any
Security Document that shall not be inconsistent with any provision hereof or of
any Security Document (including, for the avoidance of doubt, in connection with
entering into definitive documentation for the First Lien Facility);
(iv)to add an Additional Grantor; and
(v)to add an Additional Authorized Representative.
(e)    In executing, or accepting the additional duties created by, any
amendment, supplement or waiver hereto or to any other Security Document,
permitted by this Agreement or such Security

30

--------------------------------------------------------------------------------

Table of Contents

Document, the Collateral Agent shall receive and shall be fully protected in
conclusively relying upon, an opinion of counsel and an Officer's Certificate
stating that the execution of such amendment, supplement or waiver is authorized
or permitted by this Agreement or such Security Document. The Collateral Agent
may, but shall not be obligated to, enter into any amendment, supplement or
waiver, which adversely affects the Collateral Agent's own rights, duties,
liabilities or immunities under this Agreement, such Security Document or
otherwise.


SECTION 9. Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent by
mail, telecopy or hand delivery:
(a)    If to any Grantor, to it at the address of the Company at:
Century Aluminum Company
2511 Garden Road, Building A, Suite 200
Monterey, CA 93940
Fax: (831) 642-9080
Attn: General Counsel
with a copy (which shall not constitute notice) to:
Pillsbury Winthrop Shaw Pittman LLP
Four Embarcadero Center, 22nd Floor
San Francisco, CA 94111
Fax: (415) 983-1200
Attn: Rodney R. Peck, Esq.
or at such other address as shall be designated by the Company in writing to the
Collateral Agent and each Authorized Representative.
(b)    If to the Collateral Agent, to it at its address at: Rodney Square North
1100 North Market Street Wilmington, DE 19890, Attention: Global Capital
Markets, or at such other address as shall be designated by it in a written
notice to the Company and each Authorized Representative.
(c)    If to the Senior Indenture Trustee, to it at its address at: Rodney
Square North 1100 North Market Street Wilmington, DE 19890, Attention: Corporate
Capital Markets, or at such other address as shall be designated by it in
writing to the Collateral Agent.
(d)    If to any Additional Authorized Representative, to it at its address as
designated in the Collateral Agency Joinder to which it is a party, or at such
other address as shall be designated by it in writing to the Collateral Agent.
All such notices, requests, demands and communications shall be deemed to have
been duly given or made, when delivered by hand or five Business Days after
being deposited in the mail, postage prepaid, or when telecopied or
electronically transmitted, receipt acknowledged; provided, however, that any
notice, request, demand or other communication to the Collateral Agent shall not
be effective until received.


SECTION 10. Headings. Section, subsection and other headings used in this
Agreement are for convenience only and shall not affect the construction of this
Agreement.


SECTION 11. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and

31

--------------------------------------------------------------------------------

Table of Contents

enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.


    SECTION 12. Treatment of Payee or Indorsee by Collateral Agent.
(a)    The Collateral Agent may treat the registered holder of any registered
note, and the payee or indorsee of any note or debenture that is not registered,
as the absolute owner thereof for all purposes hereunder and shall not be
affected by any notice to the contrary, whether such promissory note or
debenture shall be past due or not.
(b)    Any person, firm, corporation or other entity that shall be designated as
the duly authorized representative of one or more Secured Parties to act as such
in connection with any matters pertaining to this Agreement, the Intercreditor
Agreement or any Security Document or the Collateral shall present to the
Collateral Agent such documents, including, without limitation, opinions of
counsel, as the Collateral Agent may reasonably require, in order to demonstrate
to the Collateral Agent the authority of such person, firm, corporation or other
entity to act as the representative of such Secured Parties.


    SECTION 13. Dealings with the Grantors.
(a)    Upon any application or demand by any Grantor to the Collateral Agent to
take or permit any action under any of the provisions of this Agreement, such
Grantor shall furnish to the Collateral Agent an Officer's Certificate stating
that all conditions precedent, if any, provided for in this Agreement relating
to the proposed action have been complied with, except that in the case of any
such application or demand as to which the furnishing of such documents is
specifically required by any provision of this Agreement relating to such
particular application or demand, no additional certificate or opinion need be
furnished.
(b)    Any opinion of counsel may be based, insofar as it relates to factual
matters, upon an Officer's Certificate filed with the Collateral Agent.


SECTION 14. Binding Effect; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of each of the Secured Parties, and their
respective successors and assigns, and nothing herein or in any Security
Document is intended or shall be construed to give any other person any right,
remedy or claim under, to or in respect of this Agreement, any Security
Document, the Collateral or the Trust Estate. All obligations of the Grantors
hereunder will inure to the sole and exclusive benefit of, and be enforceable
by, the Collateral Agent, the Senior Indenture Trustee, each Additional
Authorized Representative and each present and future holder of Secured
Obligations, each of whom will be entitled to enforce this Agreement as a
third-party beneficiary hereof, and all of their respective successors and
assigns.


SECTION 15. Applicable Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.


    SECTION 16. Jurisdiction; Consent to Service of Process.
(a)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of

32

--------------------------------------------------------------------------------

Table of Contents

America sitting in the Borough of Manhattan in New York City, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the other Secured Debt Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Collateral Agent or any Secured Party may otherwise have to bring any
enforcement action or proceeding relating to this Agreement or the other Secured
Debt Documents against any Grantor or its properties in the courts of any
jurisdiction.
(b)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Secured Debt Documents
in any New York State or Federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


SECTION 17. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER SECURED DEBT DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER SECURED DEBT DOCUMENTS, AS APPLICABLE, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 17.


SECTION 18. Force Majeure. In no event shall the Collateral Agent be responsible
or liable for any failure or delay in the performance of its obligations
hereunder arising out of or caused by, directly or indirectly, forces beyond its
control, including, without limitation, strikes, work stoppages, accidents, acts
of war or terrorism, civil or military disturbances, nuclear or natural
catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services; it being
understood that the Collateral Agent shall use reasonable efforts which are
consistent with accepted practices in the banking industry to resume performance
as soon as practicable under the circumstances.


SECTION 19. Consequential Damages. In no event shall the Collateral Agent be
responsible or liable for special, indirect, punitive or consequential loss or
damage of any kind (including, but not limited to, loss of profit) irrespective
of whether the Collateral Agent has been advised of the likelihood of such loss
or damage and regardless of the form of action.


SECTION 20. Termination. This Agreement shall terminate on the date upon which
the Collateral Agent shall have released the Transaction Liens on the Collateral
pursuant to Section 7(a)(ii);

33

--------------------------------------------------------------------------------

Table of Contents

provided, however, that (x) this Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time payment of any Secured
Obligation, or any part thereof, is rescinded or must otherwise be restored by
the Collateral Agent, any Secured Party, the Company or any other Grantor in any
Bankruptcy Proceeding of the Company, any other Grantor or otherwise, and
(y) the provisions of clauses (c) through (f) of Section 5 and Section 6 shall
survive termination of this Agreement.


SECTION 21. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or electronic transmission, including by PDF, shall be as effective as
delivery of a manually signed counterpart of this Agreement. Signatures of the
parties hereto transmitted by facsimile or electronic transmission shall be
deemed to be their original signatures for all purposes.


SECTION 22. Incorporation by Reference. In connection with its execution and
acting as agent or trustee (as applicable) hereunder, each of the Collateral
Agent, the Senior Indenture Trustee and other Authorized Representatives are
entitled to all rights, privileges, protections, immunities, benefits and
indemnities provided to them under the Security Documents and any other
applicable Secured Debt Documents.


SECTION 23. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, (i) the liens and security interests granted to the Collateral Agent
pursuant to any Security Document and (ii) the exercise of any right or remedy
by the Collateral Agent hereunder or thereunder or the application of proceeds
(including insurance proceeds and condemnation proceeds) of any Collateral, are
subject to the provisions of the Intercreditor Agreement (if any). In the event
of any conflict between the terms of the Intercreditor Agreement and the terms
of this Agreement, the terms of the Intercreditor Agreement shall govern.


SECTION 24. USA PATRIOT Act. The parties hereto acknowledge that in accordance
with Section 326 of the USA PATRIOT Act, the Collateral Agent is required to
obtain, verify, and record information that identifies each person or legal
entity that establishes a relationship or opens an account with the Collateral
Agent. The parties to this Indenture agree that they will provide the Collateral
Agent with such information as it may request in order for the Collateral Agent
to satisfy the requirements of the USA PATRIOT Act.


SECTION 25. Concerning The Senior Indenture Trustee. In executing this Agreement
as the Senior Indenture Trustee, this Agreement has been accepted, executed and
delivered by Wilmington Trust, National Association, in its capacity as Senior
Indenture Trustee under and pursuant to the terms of the Senior Secured Note
Indenture. The Senior Indenture Trustee shall be entitled to all rights,
privileges, immunities and protections set forth in the Senior Secured Note
Indenture in the acceptance, execution, delivery and performance of this
Agreement as though fully set forth herein.


[Remainder of Page Intentionally Left Blank]



34

--------------------------------------------------------------------------------

Table of Contents

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be duly executed by their respective officers thereunto duly
authorized as of the day and year first above written.


 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
 
as Collateral Agent
 
 
 
By:
/s/ Joshua C. Jones
 
 
Name:
Joshua C. Jones
 
 
Title:
Banking Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




[Signature page to Collateral Agency Agreement]

--------------------------------------------------------------------------------

Table of Contents



 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
 
as Senior Indenture Trustee
 
 
 
By:
/s/ Joshua C. Jones
 
 
Name:
Joshua C. Jones
 
 
Title:
Banking Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


[Signature page to Collateral Agency Agreement]

--------------------------------------------------------------------------------

Table of Contents

 
CENTURY ALUMINUM COMPANY
 
 
 
By:
/s/ Jesse E. Gary
 
 
Name:
Jesse E. Gary
 
 
Title:
Executive Vice President





CENTURY ALUMINUM OF WEST VIRGINIA, INC.
 
 
By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President





CENTURY KENTUCKY, INC.
 
 
By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President





CENTURYCALIFORNIA, LLC
 
 
By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President





METALSCO, LLC
 
 
By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President





SKYLINER, LLC
 
 
By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President


[Signature page to Collateral Agency Agreement]

--------------------------------------------------------------------------------

Table of Contents

SKYLINER, LLC
 
 
By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President





NSA GENERAL PARTNERSHIP


By: Skyliner, LLC, General Partner


By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President





HANCOCK ALUMINUM LLC
 
 
By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President





CENTURY ALUMINUM OF
KENTUCKY GENERAL
PARTNERSHIP


By: Skyliner, LLC, General Partner


By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President





CENTURY ALUMINUM OF
KENTUCKY LLC
 
 
By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President






[Signature page to Collateral Agency Agreement]

--------------------------------------------------------------------------------

Table of Contents



CENTURY LOUISIANA, INC.
 
 
By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President





CENTURY ALUMINUM
HOLDINGS, INC.
 
 
By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President





CENTURY ANODES U.S., INC.
 
 
By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President





CENTURY MARKETER LLC
 
 
By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President





CENTURY ALUMINUM SEBREE LLC
 
 
By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President














[Signature page to Collateral Agency Agreement]

--------------------------------------------------------------------------------

Table of Contents

Exhibit A to
Collateral Agency Agreement


[FORM OF] SUPPLEMENT TO COLLATERAL AGENCY AGREEMENT
Reference is made to the Collateral Agency Agreement, dated as of June 4, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Agency Agreement”), among Century Aluminum Company, a Delaware
corporation (the “Company”), the subsidiaries of the Company listed on the
signature pages thereto (the “Subsidiary Grantors” and, together with the
Company, the “Grantors”), Wilmington Trust, National Association, as Senior
Indenture Trustee, Wilmington Trust, National Association, as Collateral Agent,
and each other Person party thereto from time to time. Terms defined in the
Collateral Agency Agreement and not otherwise defined herein are as defined in
the Collateral Agency Agreement.
This Supplement to Collateral Agency Agreement, dated as of __________, 20__
(this “Supplement to Collateral Agency Agreement”), is being delivered pursuant
to Section 5(g) of the Collateral Agency Agreement.
The undersigned, _________, a ___________ (the “Additional Grantor”) hereby
agrees to become a party to the Collateral Agency Agreement as a Grantor
thereunder, for all purposes thereof on the terms set forth therein, and to be
bound by all of the terms and provisions of the Collateral Agency Agreement as
fully as if the Additional Grantor had executed and delivered the Collateral
Agency Agreement as of the date thereof.
This Supplement to Collateral Agency Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Supplement to
Collateral Agency Agreement by facsimile or electronic transmission, including
by PDF, shall be as effective as delivery of a manually signed counterpart of
this Supplement to Collateral Agency Agreement. Signatures of the parties hereto
transmitted by facsimile or electronic transmission shall be deemed to be their
original signatures for all purposes.
This Supplement to Collateral Agency Agreement shall be construed in accordance
with and governed by the laws of the State of New York.


[Signature Pages Follow]

Exhibit A-1
Collateral Agency Agreement

--------------------------------------------------------------------------------

Table of Contents

IN WITNESS WHEREOF, the Additional Grantor has caused this Supplement to
Collateral Agency Agreement to be duly executed by its authorized representative
as of the day and year first above written.
[ADDITIONAL GRANTOR]




 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 





Acknowledged and agreed:


CENTURY ALUMINUM COMPANY
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
[SUBSIDIARY GRANTORS]
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 






Exhibit A-2
Collateral Agency Agreement

--------------------------------------------------------------------------------

Table of Contents

    


The Collateral Agent acknowledges receipt of this Supplement to Collateral
Agency Agreement and agrees to act as Collateral Agent with respect to the
Collateral pledged by the Additional Grantor, as of the day and year first above
written.
WILMINGTON TRUST, NATIONAL ASSOCIATION
as Collateral Agent
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 



Acknowledged and agreed:


WILMINGTON TRUST, NATIONAL ASSOCIATION
as Senior Indenture Trustee
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 










Exhibit A-3
Collateral Agency Agreement

--------------------------------------------------------------------------------

Table of Contents

Exhibit B to
Collateral Agency Agreement
[FORM OF] COLLATERAL AGENCY JOINDER
Reference is made to the Collateral Agency Agreement, dated as of June 4, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Agency Agreement”), among Century Aluminum Company, a Delaware
corporation, (the “Company”), the subsidiaries of the Company listed on the
signature pages thereto (the “Subsidiary Grantors” and, together with the
Company, the “Grantors”), Wilmington Trust, National Association, as Senior
Indenture Trustee, Wilmington Trust, National Association, as Collateral Agent,
and each other Person party thereto from time to time. Terms defined in the
Collateral Agency Agreement and not otherwise defined herein are as defined in
the Collateral Agency Agreement.
This Collateral Agency Joinder, dated as of ________, 20__ (this “Collateral
Agency Joinder”), is being delivered pursuant to Section 2(b) of the Collateral
Agency Agreement as a condition precedent to the incurrence of the indebtedness
for which the undersigned is acting as agent being entitled to the benefits of
being Secured Obligations under the Collateral Agency Agreement.
1.    Joinder. The undersigned, _________________, a ___________, (the “New
Representative”) as [trustee, administrative agent] under that certain [describe
Additional Secured Debt Facility] (the “Additional Secured Debt Facility”)
hereby agrees to become party as an Additional Authorized Representative and a
Secured Party under the Collateral Agency Agreement for all purposes thereof on
the terms set forth therein, and to be bound by the terms, conditions and
provisions of the Collateral Agency Agreement as fully as if the undersigned had
executed and delivered the Collateral Agency Agreement as of the date thereof.
2.    Lien Sharing and Priority Confirmation. The undersigned New
Representative, on behalf of itself and each holder of obligations in respect of
the Additional Secured Debt Facility (together with the Additional Authorized
Representative, the “New Secured Parties”), hereby agrees, for the enforceable
benefit of all existing and future Additional Authorized Representatives, each
existing and future Senior Indenture Trustee and each existing and future
Secured Party, and as a condition to being treated as Secured Obligations under
the Collateral Agency Agreement that:
(a)    all Secured Obligations will be and are secured equally and ratably by
all Transaction Liens granted to the Collateral Agent, for the benefit of the
Secured Parties, which are at any time granted by any Grantor to secure any
Secured Obligations whether or not upon property otherwise constituting
collateral for such Additional Secured Debt Facility, and that all Transaction
Liens granted pursuant to the Security Documents will be enforceable by the
Collateral Agent for the benefit of all holders of Secured Obligations equally
and ratably as contemplated by the Collateral Agency Agreement;
(b)    the New Representative and each other New Secured Party is bound by the
terms, conditions and provisions of the Collateral Agency Agreement, the
Intercreditor Agreement and the Security Documents, including, without
limitation, the provisions relating to the ranking of Transaction Liens (which
shall rank second in priority to any First Lien Facility) and the order of
application of proceeds from the enforcement of Transaction Liens; and
(c)    the New Representative shall perform its obligations under the Collateral
Agency Agreement, the Intercreditor Agreement and the Security Documents.

Exhibit B - 1
Collateral Agency Agreement

--------------------------------------------------------------------------------

Table of Contents

3.    Appointment of Collateral Agent. The New Representative, on behalf of
itself and the New Secured Parties, hereby (a) irrevocably appoints [Wilmington
Trust National Association]     If a successor Collateral Agent has been
appointed, replace with name such successor Collateral Agent and update
signature blocks accordingly. as Collateral Agent for purposes of the Collateral
Agency Agreement, the Intercreditor Agreement and the Security Documents,
(b) irrevocably authorizes the Collateral Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Collateral Agent in
the Collateral Agency Agreement, the Intercreditor Agreement and the Security
Documents, together with such actions and powers as are reasonably incidental
thereto, and authorizes the Collateral Agent to execute any Security Documents
on behalf of all Secured Parties and to take such other actions to maintain and
preserve the security interests granted pursuant to any Security Documents, and
(c) acknowledges that it has received and reviewed the Collateral Agency
Agreement, the Intercreditor Agreement and the Security Documents and agrees to
be bound by the terms thereof. The New Representative, on behalf of the New
Secured Parties, and the Collateral Agent, on behalf of the existing Secured
Parties, each hereby acknowledges and agrees that the Collateral Agent in its
capacity as such shall be agent on behalf of the New Representative and on
behalf of all other Secured Parties.
4.    Consent. The New Representative, on behalf of itself and the New Secured
Parties, consents to and directs the Collateral Agent to perform its obligations
under the Collateral Agency Agreement, the Intercreditor Agreement and the
Security Documents.
5.    Authority as Agent. The New Representative represents, warrants and
acknowledges that it has the authority to bind each of the New Secured Parties
to the Collateral Agency Agreement and the Intercreditor Agreement and such New
Secured Parties are hereby bound by the terms, conditions and provisions of the
Collateral Agency Agreement and the Intercreditor Agreement, including, without
limitation, the provisions relating to the ranking of Transaction Liens and the
order of application of proceeds from the enforcement of Transaction Liens.
6.    Additional Authorized Representative. The Additional Authorized
Representative in respect of the Additional Secured Debt Facility is [insert
name of New Representative]. The address of the Additional Authorized
Representative in respect of the Additional Secured Debt Facility for purposes
of all notices and other communications hereunder and under the Collateral
Agency Agreement and the Intercreditor Agreement is __________, __________,
Attention of __________ (Facsimile No. __________, electronic mail address:
____________).
7.    Officer's Certificate. Each of the Grantors hereby certifies that the
Grantors have previously delivered the Officer's Certificate contemplated by
Section 2(b)(ii) of the Collateral Agency Agreement and all other information,
evidence and documentation required by Section 2(b) of the Collateral Agency
Agreement, in each case in accordance with the terms of the Collateral Agency
Agreement.
8.    Reaffirmation of Security Interest. By acknowledging and agreeing to this
Collateral Agency Joinder, each of the Grantors hereby (a) confirms and
reaffirms the security interests pledged and granted pursuant to the Security
Documents and grants a security interest in all of its right, title and interest
in the Collateral (as defined in the applicable Security Documents), whether now
owned or hereafter acquired to secure the Secured Obligations, and agrees that
such pledges and grants of security interests shall continue to be in full force
and effect, except to the extent terminated pursuant to Section 7 of the
Collateral Agency Agreement, (b) confirms and reaffirms all of its obligations
under its guarantees pursuant to the applicable Senior Secured Note Documents
and the Additional Secured Debt Documents and agrees that such guarantees shall
continue to be in full force and effect, and (c) authorizes the filing of any
financing statements describing the Collateral (as defined in the applicable
Security Documents) in

Exhibit B - 2
Collateral Agency Agreement

--------------------------------------------------------------------------------

Table of Contents

the same manner as described in the applicable Security Documents or in any
other manner as the Collateral Agent may determine is reasonably necessary to
ensure the perfection of the security interests in the Collateral (as defined in
the applicable Security Documents) granted to the Collateral Agent hereunder or
under the applicable Security Documents.
9.    Counterparts. This Collateral Agency Joinder may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. This Collateral Agency Joinder may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Collateral Agency Joinder by facsimile or electronic transmission, including by
PDF, shall be as effective as delivery of a manually signed counterpart of this
Collateral Agency Joinder. Signatures of the parties hereto transmitted by
facsimile or electronic transmission shall be deemed to be their original
signatures for all purposes.
10.    Governing Law. THIS COLLATERAL AGENCY JOINDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
11.    Miscellaneous. The provisions of Sections 8 through 24 of the Collateral
Agency Agreement shall apply with like effect to this Collateral Agency Joinder.
[Signature Pages Follow]
    



Exhibit B - 3
Collateral Agency Agreement

--------------------------------------------------------------------------------

Table of Contents

IN WITNESS WHEREOF, the New Representative has caused this Collateral Agency
Joinder to be duly executed by its authorized representative, and each Grantor
party hereto have caused the same to be accepted by their respective authorized
representatives, as of the day and year first above written.


[NEW REPRESENTATIVE]
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    

Exhibit B - 4
Collateral Agency Agreement

--------------------------------------------------------------------------------

Table of Contents



Acknowledged and agreed:


CENTURY ALUMINUM COMPANY
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
[SUBSIDIARY GRANTORS]
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 










Exhibit B - 5
Collateral Agency Agreement

--------------------------------------------------------------------------------

Table of Contents

The Collateral Agent acknowledges receipt of this Collateral Agency Joinder and
agrees to act as Collateral Agent with respect to the Additional Secured Debt
Facility in accordance with the terms of the Collateral Agency Agreement, the
Intercreditor Agreement and the Security Documents.
Dated: ___________, 20__
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 







Acknowledged and agreed:


WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Senior Indenture Trustee
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
[Other Representative, if applicable]
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 








Exhibit B - 6
Collateral Agency Agreement